Case 2:19-cv-11755-CCC-MF Document 70 Filed 08/05/19 Page 1 of 83 PageID: 765




William C. Baton
Sarah A. Sullivan
SAUL EWING ARNSTEIN & LEHR LLP
One Riverfront Plaza
1037 Raymond Blvd., Suite 1520
Newark, NJ 07102-5426
(973) 286-6700
wbaton@saul.com
Sarah.Sullivan@saul.com

Attorneys for Defendant
Samsung Bioepis Co., Ltd.

                                UNITED STATES DISTRICT COURT
                                   DISTRICT OF NEW JERSEY


IMMUNEX CORPORATION; AMGEN
MANUFACTURING, LIMITED; and                       Civil Action No. 19-11755 (CCC)(MF)
HOFFMAN-LA ROCHE INC.,
                                                  (Filed Electronically)
                 Plaintiffs,

        v.

SAMSUNG BIOEPIS CO., LTD.,

                 Defendant.


             SAMSUNG BIOEPIS’S ANSWER AND AFFIRMATIVE DEFENSES

        Samsung Bioepis Co., Ltd. (“Samsung Bioepis”), by and through its attorneys, hereby

submits its Answer and Affirmative Defenses to the Complaint filed by Plaintiffs Immunex

Corporation, Amgen Manufacturing, Ltd., and Hoffman-La Roche, Inc. (collectively,

“Plaintiffs”).

                               ANSWER TO PLAINTIFFS’ COMPLAINT

        Pursuant to Fed. R. Civ. P. 8(b)(3), Samsung Bioepis denies all allegations in Plaintiffs’

Complaint except those specifically admitted below. More specifically, Samsung Bioepis denies

it infringes any valid, enforceable, and properly construed claims of United States Patent Nos.
Case 2:19-cv-11755-CCC-MF Document 70 Filed 08/05/19 Page 2 of 83 PageID: 766




8,063,182 (“the ’182 patent) and 8,163,522 (“the ’522 patent”) (collectively, the “Roche

Patents”), U.S. Patent Nos. 7,915,225 (“the ’225 patent”), 8,119,605 (“the ’605 patent), and

8,722,631 (“the ’631 patent) (collectively, “the Immunex Patents”), denies that there is any basis

for this suit, denies that Plaintiffs are entitled to any relief, and denies all allegations not

specifically admitted in this answer.

                                        I.      THE PARTIES

        A.      Plaintiffs

       1.       Immunex Corporation (“Immunex”) is a corporation organized and existing under
the laws of the State of Washington with its principal place of business at One Amgen Center
Drive, Thousand Oaks, California 91320. Amgen Inc. acquired Immunex in July 2002, and
Immunex became a wholly-owned subsidiary of Amgen Inc.

        ANSWER: Samsung Bioepis is without sufficient knowledge or information to admit or

deny the allegations in paragraph 1, and therefore denies the same.

        2.      Amgen Manufacturing, Limited (“AML”) is a corporation existing under the laws
of the Territory of Bermuda, with its principal place of business at Road 31 km 24.6, Juncos,
Puerto Rico 00777. AML is a wholly-owned subsidiary of Amgen Inc.

        ANSWER: Samsung Bioepis is without sufficient knowledge or information to admit or

deny the allegations in paragraph 2, and therefore denies the same.

         3.      Hoffmann-La Roche Inc. (“Roche”) is a corporation organized and existing under
the laws of the State of New Jersey with its principal place of business at 150 Clove Road, Suite
8, Little Falls, New Jersey 07424.

        ANSWER: Samsung Bioepis is without sufficient knowledge or information to admit or

deny the allegations in paragraph 3, and therefore denies the same.

        4.       On information and belief, Bioepis is a corporation organized and existing under
the laws of South Korea, with its principal place of business at 107, Cheomdan-daero Yeonsu-gu
Incheon, 406-840 South Korea. On information and belief, Bioepis develops, manufactures, and
seeks regulatory approval for biosimilar products, and imports, markets, distributes, offers to
sell, and sells those biosimilar products in the State of New Jersey and throughout the United
States.




                                                    2
Case 2:19-cv-11755-CCC-MF Document 70 Filed 08/05/19 Page 3 of 83 PageID: 767




       ANSWER: Samsung Bioepis admits it is a corporation organized and existing under the

laws of South Korea, with its principal place of business at 107, Cheomdan-daero Yeonsu-gu

Incheon, 406-840 South Korea. Samsung Bioepis admits it develops biosimilar products and has

sought regulatory approval for biosimilar products in the United States. Samsung Bioepis denies

the remaining allegations of paragraph 4.

                              II.    NATURE OF THE ACTION

       5.      This is an action for patent infringement arising under 35 U.S.C. § 271, including
§ 271(e)(2)(C)(ii), which was enacted in 2010 as part of the Biologics Price Competition and
Innovation Act (“the BPCIA”), and for relief under the BPCIA. This action involves patents that
cover etanercept (the active ingredient of the biologic drug product, ENBREL®), its method of
manufacture, certain materials used in its manufacture, and certain approved therapeutic uses of
etanercept. Immunex and AML (collectively, “Immunex/AML”) and Roche bring this suit to
enjoin Bioepis from infringing their patents and to secure any recoverable damages resulting
from Bioepis’s infringement.

       ANSWER: This paragraph contains legal contentions, legal argument, and legal

conclusions to which no answer is required. To the extent an answer is required, Samsung

Bioepis admits that Plaintiffs’ Complaint purports to be a civil action for patent infringement

and, in particular, arising under § 271(e)(2)(C)(ii). Samsung Bioepis specifically denies the

Patents-in-Suit are valid and enforceable patents that are or will be infringed by Samsung

Bioepis. Samsung Bioepis denies the remaining allegations of paragraph 5.

       6.      The asserted patents (collectively, “the Patents-in-Suit”) are as follows:

               •       United States Patent Nos. 8,063,182 (“the ’182 Patent”) and 8,163,522
               (“the ’522 Patent”) (collectively, the “Roche Patents”); and

               •      U.S. Patents Nos. 7,915,225 (“the ’225 Patent”), 8,119,605 (“the ’605
               Patent”), and 8,722,631 (“the ’631 Patent”) (collectively, “the Immunex Patents”).

       ANSWER: Samsung Bioepis admits the Complaint identifies the Patents-in-Suit as U.S.

Patent Nos. 8,063,182 (“the ’182 Patent”); 8,163,522 (“the ’522 Patent”); 7,915,225 (“the ’225

Patent”); 8,119,605 (“the ’605 Patent”); and 8,722,631 (“the ’631 Patent”). Samsung Bioepis



                                                 3
Case 2:19-cv-11755-CCC-MF Document 70 Filed 08/05/19 Page 4 of 83 PageID: 768




specifically denies the Patents-in-Suit are valid and enforceable patents that are or will be

infringed by Samsung Bioepis. Samsung Bioepis denies the remaining allegations of paragraph

6.

        7.      Roche owns the ’182 and ’522 Patents. Immunex is the exclusive licensee of all
commercial rights in the Roche Patents, including all rights to sell ENBREL® in the United
States and its territories.

        ANSWER: Samsung Bioepis admits the ’182 and ’522 patents identify Roche as the

assignee of these patents. Samsung Bioepis is without sufficient knowledge or information to

admit or deny the remaining allegations in paragraph 7, and therefore denies the same.

        8. Immunex owns the ’225, ’605, and ’631 Patents.

        ANSWER: Samsung Bioepis admits the ’225, ’605, and ’631 patents identify Immunex

as the assignee of these patents. Samsung Bioepis is without sufficient knowledge or

information to admit or deny the remaining allegations in paragraph 8, and therefore denies the

same.

       9.      Immunex has granted AML an exclusive license (or, with respect to the ’182 and
’522 Patents, an exclusive sublicense) to the Patents-In-Suit.

        ANSWER: Samsung Bioepis is without sufficient knowledge or information to admit or

deny the allegations in paragraph 9, and therefore denies the same.

        10.   According to files available at
https://www.accessdata.fda.gov/scripts/cder/daf/index.cfm?event=overview.process&ApplNo=7
61066, on April 25, 2019, the U.S. Food and Drug Administration (“FDA”), approved Bioepis’s
abbreviated Biologics License Application 761066 (“aBLA”). On information and belief,
Bioepis submitted that aBLA pursuant to the BPCIA, specifically 42 U.S.C. § 262(k) (also
known as § 351(k) of the Public Health Service Act (“PHSA”)), seeking authorization from the
FDA to engage in the commercial manufacture, use, or sale of a biosimilar version of Immunex’s
ENBREL®, which Bioepis calls Eticovo (etanercept-ykro).

        ANSWER: Samsung Bioepis admits that it submitted Biologics License Application No.

761066 pursuant to 42 U.S.C. § 262(k) to obtain FDA approval for its etanercept biosimilar




                                                  4
Case 2:19-cv-11755-CCC-MF Document 70 Filed 08/05/19 Page 5 of 83 PageID: 769




product, ETICOVO™ (etanercept-ykro) injection. Samsung Bioepis admits the FDA approved

Samsung Bioepis’s BLA No. 761066 on April 25, 2019. Samsung Bioepis denies the remaining

allegations of paragraph 10.

        11.      The BPCIA created an abbreviated pathway for the approval of biosimilar
versions of approved biologic drugs. Subject to certain conditions, the abbreviated pathway (also
known as “the (k) pathway”) permits a biosimilar applicant (here, Bioepis) to rely on the prior
clinical tests, data, and results, and the prior licensure and approval status, of the innovative
biological product (here, ENBREL®). Immunex is the sponsor of the reference product,
ENBREL®, which the FDA has approved for a number of different indications (i.e., therapeutic
uses).

       ANSWER: Samsung Bioepis admits Immunex is the reference product sponsor for

ENBREL®. Samsung Bioepis admits ENBREL® is FDA approved to treat rheumatoid arthritis,

polyarticular juvenile idiopathic arthritis, psoriatic arthritis, ankylosing spondylitis, and plaque

psoriasis. The remainder of paragraph 11 contains legal contentions, legal argument, and legal

conclusions to which no answer is required. To the extent an answer is required, Samsung

Bioepis denies all characterizations of the law, including statutes, and denies the allegations of

paragraph 11.

       12.     As alleged herein, Bioepis infringed the Patents-In-Suit under 35 U.S.C. §
271(e)(2)(C)(ii) when it submitted its aBLA seeking FDA approval to engage in the commercial
manufacture, use or sale of Bioepis’s etanercept biosimilar product before the expiration of the
Patents-In-Suit.

       ANSWER: Denied.

        13.     As alleged herein, Bioepis would also infringe one or more claims of each of the
Patents-In-Suit, under 35 U.S.C. § 271(a), (b), and/or (g), should it make, use, offer for sale, or
sell within the United States, or import into the United States Bioepis’s etanercept biosimilar
product before the expiration of the Patents-In-Suit.

       ANSWER: Denied.




                                                  5
Case 2:19-cv-11755-CCC-MF Document 70 Filed 08/05/19 Page 6 of 83 PageID: 770




                             III.    JURISDICTION AND VENUE

       A.      Subject-Matter Jurisdiction

       14.    This Court has subject-matter jurisdiction over Immunex/AML and Roche’s
claims under 28 U.S.C. §§ 1331, 1338(a), 2201(a), and 2202.

       ANSWER: Samsung Bioepis admits that this Court has subject matter jurisdiction over

the patent infringement claims in Plaintiffs’ Complaint under 28 U.S.C. §§ 1331 and 1338(a).

Samsung Bioepis denies the remaining allegations of paragraph 14.

       B.      Personal Jurisdiction

        15.   This Court has personal jurisdiction over Bioepis by virtue of the fact that, on
information and belief, Bioepis filed an aBLA seeking approval from the FDA to engage in the
commercial manufacture, use or sale of Bioepis’s biosimilar product in the State of New Jersey
and throughout the United States, which directly gives rise to Plaintiffs’ claims of patent
infringement. On information and belief, the FDA approved that application on April 25, 2019.

       ANSWER: Samsung Bioepis admits it submitted Biologics License Application No.

761066 seeking FDA approval of its etanercept biosimilar product, and the FDA approved that

application on April 25, 2019. Samsung Bioepis states that, for purposes of this action only,

Samsung Bioepis will not challenge the Court’s exercise of personal jurisdiction over it for

adjudicating Plaintiffs’ patent claims, but expressly reserves the right to contest personal

jurisdiction in any other case with any party, including Plaintiffs.

        16.     On information and belief, Bioepis, by itself or through others, intends to use,
induce others to use, offer for sale, sell within the United States, and import into the United
States, including the District of New Jersey, its etanercept biosimilar product.

       ANSWER: Denied.

        17.     This Court also has personal jurisdiction over Bioepis by virtue of Bioepis’s
contacts with New Jersey and the exercise of such personal jurisdiction is fair and reasonable.
Litigating this suit in New Jersey does not burden Bioepis. For example, Bioepis did not object
to personal jurisdiction when sued by another patent holder in this district. Janssen Biotech, Inc.
v. Samsung Bioepis, Co. Ltd., Case No. 2:17-cv-03524 (MCA).




                                                  6
Case 2:19-cv-11755-CCC-MF Document 70 Filed 08/05/19 Page 7 of 83 PageID: 771




       ANSWER: Samsung Bioepis states that, for purposes of this action only, Samsung

Bioepis will not challenge the Court’s exercise of personal jurisdiction over it for adjudicating

Plaintiffs’ patent claims, but expressly reserves the right to contest personal jurisdiction in any

other case with any party, including Plaintiffs. Samsung Bioepis denies the remaining

allegations of paragraph 17.

       C.      Venue

       18.     Venue is proper in this District pursuant to 28 U.S.C. § 1391(c)(3). Bioepis is a
foreign corporation and is therefore subject to suit in any judicial district. Brunette Machine
Works, Ltd. v. Kockum Industries, Inc., 406 U.S. 706, 713-14 (1972); In re HTC Corp., 889 F.3d
1349, 1357-58 (Fed. Cir. 2018), cert. denied, 139 S. Ct. 1271 (2019).

       ANSWER: Samsung Bioepis states that, for purposes of this action only, Samsung

Bioepis will not challenge whether this judicial district is a proper venue for this action, but

otherwise denies the allegations of paragraph 18.

                                      IV.     BACKGROUND

       A.      TNF and TNF Receptors

       19.     Tumor necrosis factor (“TNF”) is a cell-signaling protein involved in various
biological effects that include the regulation of immune response, inflammation, and other
processes. Scientists first identified it as a biological factor that was toxic to tumor cells; hence
the name “tumor necrosis factor.” The body’s overproduction of TNF is also implicated in
various autoimmune diseases and other inflammatory disorders.

       ANSWER: Samsung Bioepis admits the allegations contained in paragraph 19.

        20.     TNF’s biological effects can be mediated via specific TNF receptors on the
membranes of certain cells. Such TNF receptors can specifically bind to TNF. This binding can
trigger reactions inside the cell, which can give rise to a number of different responses, including
inflammation, cell growth, and cell death.

       ANSWER: Samsung Bioepis admits the allegations contained in paragraph 20.

         21.    The TNF receptors include: an extracellular region that binds to its ligand, TNF; a
transmembrane region that anchors the receptor onto the cell membrane; and an intracellular
region that provides signaling inside the cell. In the body, using natural biological processes, and
in the lab, using biochemical techniques, the TNF-binding extracellular region can be cleaved
from the cell membrane, leaving a TNF-binding soluble fragment of the TNF receptor.


                                                   7
Case 2:19-cv-11755-CCC-MF Document 70 Filed 08/05/19 Page 8 of 83 PageID: 772




       ANSWER: Samsung Bioepis admits the allegations contained in paragraph 21.

        22.     Scientists knew, at the time of the filing of the Patents-In-Suit, that there were two
cell-membrane-bound receptors specific to human TNF. One of these receptors was sometimes
referred to as the human “p75 TNF receptor,” and the other as the human “p55 TNF receptor.”
The p75 TNF receptor protein has an apparent molecular weight of about 75 kilodaltons on a
non-reducing SDS-polyacrylamide gel; the p55 TNF receptor has an apparent molecular weight
of about 55 kilodaltons.

       ANSWER: Samsung Bioepis admits the Highlights of Prescribing Information for

ENBREL® (Revised 12/2012), available at

https://www.accessdata.fda.gov/drugsatfda_docs/label/2012/103795s5503lbl.pdf, states: “Two

distinct receptors for TNF (TNFRs), a 55 kilodalton protein (p55) and a 75 kilodalton protein

(p75), exist naturally as monomeric molecules on cell surfaces and in soluble forms.” Samsung

Bioepis is without knowledge or information sufficient to form a belief as to the truth of the

remaining allegations contained in paragraph 22, including because of the vague and indefinite

wording used therein, and therefore denies the remaining allegations of paragraph 22.

       B.      Immunex’s Investment in ENBREL® (etanercept)

        23.     Etanercept, the active ingredient in ENBREL®, is a dimeric fusion protein
consisting of the extracellular ligand-binding portion of the human 75 kilodalton (p75) tumor
necrosis factor receptor linked to the Fc portion of human IgG1. The Fc component of etanercept
contains the CH2, the CH3, and hinge, but not the CH1 domain of IgG1. Etanercept is produced
by recombinant DNA technology in a Chinese hamster ovary (CHO) mammalian cell expression
system.

       ANSWER: Samsung Bioepis admits the Highlights of Prescribing Information for

ENBREL® (Revised 12/2012), available at

https://www.accessdata.fda.gov/drugsatfda_docs/label/2012/103795s5503lbl.pdf, states:

       Enbrel (etanercept) is a dimeric fusion protein consisting of the extracellular
       ligand-binding portion of the human 75 kilodalton (p75) tumor necrosis factor
       receptor (TNFR) linked to the Fc portion of human IgG1. The Fc component of
       etanercept contains the CH2 domain, the CH3 domain and hinge region, but not the
       CH1 domain of IgG1. Etanercept is produced by recombinant DNA technology in
       a Chinese hamster ovary (CHO) mammalian cell expression system.



                                                  8
Case 2:19-cv-11755-CCC-MF Document 70 Filed 08/05/19 Page 9 of 83 PageID: 773




Samsung Bioepis is without knowledge or information sufficient to form a belief as to the truth

of any remaining allegations contained in paragraph 23 and, on that basis, denies these

allegations.

         24.     By binding to and inhibiting TNF from interacting with TNF receptors, etanercept
can reduce certain inflammatory responses implicated in certain conditions such as rheumatoid
arthritis, psoriasis, psoriatic arthritis, and others.

        ANSWER: Samsung Bioepis admits the Highlights of Prescribing Information for

ENBREL® (Revised 12/2012), available at

https://www.accessdata.fda.gov/drugsatfda_docs/label/2012/103795s5503lbl.pdf, states:

        Etanercept is a dimeric soluble form of the p75 TNF receptor that can bind TNF
        molecules. Etanercept inhibits binding of TNF-α and TNF-β (lymphotoxin alpha
        [LT-α]) to cell surface TNFRs, rendering TNF biologically inactive.

In addition, Samsung Bioepis admits that ENBREL® is FDA approved for the treatment of

rheumatoid arthritis, polyarticular juvenile idiopathic arthritis, psoriatic arthritis, ankylosing

spondylitis, and plaque psoriasis. Samsung Bioepis is without knowledge or information

sufficient to form a belief about the truth of any remaining allegations contained in paragraph 24

and, on that basis, denies these allegations.

         25.     The FDA has approved ENBREL® for the following indications: rheumatoid
arthritis, polyarticular juvenile idiopathic arthritis, psoriatic arthritis, ankylosing spondylitis, and
plaque psoriasis. At the time of its first approval, and since, scientists and physicians have
heralded ENBREL® as a major advance in treating these disorders.

        ANSWER: Samsung Bioepis admits that ENBREL® is FDA approved for the treatment

of rheumatoid arthritis, polyarticular juvenile idiopathic arthritis, psoriatic arthritis, ankylosing

spondylitis, and plaque psoriasis. Samsung Bioepis is without knowledge or information

sufficient to form a belief about the truth of the remaining allegations contained in paragraph 25

and, on that basis, denies these allegations.

       26.     Immunex conducted Phase I testing to determine whether ENBREL® was safe to
administer to patients with rheumatoid arthritis; results published in 1993 indicated that it was.


                                                   9
Case 2:19-cv-11755-CCC-MF Document 70 Filed 08/05/19 Page 10 of 83 PageID: 774




 Immunex then conducted Phase II testing to begin determining whether ENBREL® improved
 symptoms of rheumatoid arthritis; results indicating that it did improve symptoms were
 published in 1996. Immunex conducted Phase III testing and invested a substantial amount of
 time and resources testing ENBREL® to demonstrate that it was safe and effective for certain
 disorders. Immunex invested considerable time and resources, and took considerable risk, in
 conducting these tests and obtaining their results.

        ANSWER: Samsung Bioepis is without sufficient knowledge or information to admit or

 deny the allegations in paragraph 26, and therefore denies the same.

         27.    Based on the results of clinical testing in rheumatoid arthritis, Immunex filed
 Biologic License Application (“BLA”) No. 103795. As a result, in November 1998, the FDA
 first approved ENBREL®, pursuant to BLA No. 103795, for treating moderate to severe
 rheumatoid arthritis. Immunex holds the rights to BLA No. 103795.

        ANSWER: On information and belief, Samsung Bioepis admits that the FDA approved

 ENBREL® in 1998 for the treatment of moderate to severely active rheumatoid arthritis under

 BLA No. 103795. Samsung Bioepis is without sufficient knowledge or information to admit or

 deny the remaining allegations of paragraph 27, and therefore denies the same.

          28.     Immunex’s further clinical testing revealed that ENBREL® was safe and effective
 to treat certain additional conditions. Based on Immunex’s further clinical testing, Immunex filed
 supplements to BLA No. 103795, requesting that the FDA approve ENBREL® for certain
 additional indications. As a result, the FDA approved ENBREL® for treating polyarticular
 juvenile idiopathic arthritis in 1999, psoriatic arthritis in 2002, ankylosing spondylitis in 2003,
 and plaque psoriasis in 2004. These approvals are the direct result of Immunex’s very significant
 investments in the development and clinical trials of ENBREL®.

        ANSWER: On information and belief, Samsung Bioepis admits that the FDA approved

 ENBREL® in 1998 for the treatment of moderate to severely active rheumatoid arthritis under

 BLA No. 103795. Samsung Bioepis also admits ENBREL® is FDA approved for the treatment

 of polyarticular juvenile idiopathic arthritis, psoriatic arthritis, ankylosing spondylitis, and plaque

 psoriasis. Samsung Bioepis is without sufficient knowledge or information to admit or deny the

 remaining allegations of paragraph 28, and therefore denies the same.




                                                   10
Case 2:19-cv-11755-CCC-MF Document 70 Filed 08/05/19 Page 11 of 83 PageID: 775




        C.      Bioepis’s Knowledge of the Patents-In-Suit, Its Etanercept Biosimilar, and
                Its Abbreviated BLA

         29.    As alleged herein, Immunex’s ’225 Patent had issued by the time that Samsung
 Bioepis was formed in 2012. Immunex’s ’605 Patent issued in February 2012, and the ’631
 Patent in May 2014. Roche’s ’182 Patent had issued the year before Bioepis’s formation, in
 2011, and Roche’s ’522 Patent issued in April 2012. In the context of the relevant circumstances
 here, Bioepis was either aware of each of these patents or was willfully blind to their existence.

        ANSWER: This paragraph contains legal contentions, legal argument, and legal

 conclusions to which no answer is required. To the extent an answer is required, Samsung

 Bioepis admits that according to the Patents-in-Suit, the ’225 patent issued in March 2011, the

 ’605 patent issued in February 2012, the ’631 patent issued in May 2014, the ’182 patent issued

 in November 2011, and the ’522 patent issued in April 2012. Samsung Bioepis admits that it

 was formed in 2012. The phrase “[i]n the context of the relevant circumstances here” is vague

 and ambiguous, and Samsung Bioepis thus denies the remaining allegations of paragraph 29.

          30.      According to its website, Bioepis is part of the Samsung Group. Bioepis’s website
 states that its first six targets for biosimilar drugs were “worth up to 52.9 billion USD in the
 global market, with an average growth rate of 21% per year. The size is estimated to mark 22.9
 billion USD by 2020.” Given the size of that market, it is reasonable to infer that before and
 while undertaking to develop a biosimilar, Bioepis would determine whether and what patents
 protected the innovative drug Bioepis sought to target. Consistent with that inference, Bioepis’s
 website advises that Bioepis was aware that the manufacture, use, offer for sale, sale, or
 importation of its biosimilars might be prohibited by patents: “Biosimilars can be manufactured
 when the original product’s patent expires.”
 http://www.samsungbioepis.com/en/newsroom/detail/Samsung-Bio-Business-Possible-
 Recreation-of-the-Semiconductor-Legend.html.

        ANSWER: This paragraph contains legal contentions, legal argument, and legal

 conclusions to which no answer is required. Samsung Bioepis is without sufficient knowledge or

 information to admit or deny the allegations in paragraph 30 that quote from or refer to the

 content in the referenced hyperlink at least because the above referenced hyperlink is invalid,

 and for at least that reason Samsung Bioepis denies the same. Samsung Bioepis is without

 sufficient knowledge or information to admit or deny the reasonableness of the inference stated



                                                 11
Case 2:19-cv-11755-CCC-MF Document 70 Filed 08/05/19 Page 12 of 83 PageID: 776




 in paragraph 30 and therefore denies the same. Samsung Bioepis admits that it is aware of the

 BPCIA. Samsung Bioepis denies the remaining allegations of paragraph 30.

         31.     Based on the circumstances, it is reasonable to infer that Bioepis was aware, or at
 least willfully blind to the existence, of each of the five Patents-In-Suit during the development
 and FDA approval process for Bioepis’s etanercept biosimilar product.

        ANSWER: Samsung Bioepis admits that it was aware of each of the five Patents-in-Suit

 at least by the time it submitted Biologics License Application No. 761066 to FDA. Samsung

 Bioepis is without sufficient knowledge or information to admit or deny the reasonableness of

 the inference stated in paragraph 31, and therefore denies the same. Samsung Bioepis denies all

 remaining allegations of paragraph 31.

          32.    Bioepis is piggybacking on the fruits of Immunex/AML and Roche’s trailblazing
 efforts. Bioepis has developed an etanercept biosimilar that, on information and belief, has the
 identical primary amino acid sequence as Immunex’s ENBREL®.

        ANSWER: Samsung Bioepis admits it has developed an etanercept biosimilar product

 that has the identical primary amino acid sequence as in ENBREL®. Samsung Bioepis denies the

 remaining allegations of paragraph 32.

         33.    On information and belief, Bioepis previously submitted aBLA 761066
 referencing Immunex’s ENBREL® and seeking FDA approval under 42 U.S.C. § 262(k) to
 engage in the commercial manufacture, use or sale of Bioepis’s etanercept biosimilar product
 before the expiration of the Patents-In-Suit.

        ANSWER: Samsung Bioepis admits that it submitted Biologics License Application No.

 761066 pursuant to 42 U.S.C. § 262(k) to obtain FDA approval for its etanercept biosimilar

 product. Samsung Bioepis further admits that BLA No. 761066 references Enbrel®. Samsung

 Bioepis denies the remaining allegations of paragraph 33.

        34.      According to the FDA-approved label, Bioepis’s etanercept biosimilar product,
 etanercept-ykro, like Immunex’s ENBREL®, “is a dimeric fusion protein consisting of the
 extracellular ligand-binding portion of the human 75 kilodalton (p75) tumor necrosis factor
 receptor (TNFR) linked to the Fc portion of human IgG1. The Fc component of etanercept-ykro
 contains the CH2 domain, the CH3 domain and hinge region, but not the CH1 domain of IgG1.
 Etanercept-ykro is produced by recombinant DNA technology in a Chinese hamster ovary


                                                 12
Case 2:19-cv-11755-CCC-MF Document 70 Filed 08/05/19 Page 13 of 83 PageID: 777




 (CHO) mammalian cell expression system.” On information and belief, Bioepis’s etanercept
 biosimilar specifically binds human TNF.

         ANSWER: Samsung Bioepis admits the FDA-approved label for its biosimilar product

 etanercept-ykro states:

         Etanercept-ykro, a tumor necrosis factor (TNF) blocker, is a dimeric fusion
         protein consisting of the extracellular ligand-binding portion of the human 75
         kilodalton (p75) tumor necrosis factor receptor (TNFR) linked to the Fc portion of
         human IgG1. The Fc component of etanercept-ykro contains the CH2 domain, the
         CH3 domain and hinge region, but not the CH1 domain of IgG1. Etanercept-ykro
         is produced by recombinant DNA technology in a Chinese hamster ovary (CHO)
         mammalian cell expression system.

 Samsung Bioepis admits etanercept-ykro specifically binds human TNF. Samsung Bioepis

 denies the remaining allegations of paragraph 34.

        35.     On information and belief, in seeking FDA approval for its etanercept biosimilar
 product, Bioepis extensively and explicitly relied on the clinical trials data that Immunex had
 invested in and developed when applying for and securing FDA approval for ENBREL®.

         ANSWER: Samsung Bioepis admits that it submitted Biologics License Application No.

 761066 pursuant to 42 U.S.C. § 262(k) to obtain FDA approval for its etanercept biosimilar

 product. Samsung Bioepis denies the remaining allegations of paragraph 35.

          36.    On information and belief, Bioepis copied the FDA-approved label for
 Immunex’s ENBREL® in seeking and receiving approval for its etanercept biosimilar product.
 Bioepis’s etanercept biosimilar product, like Immunex’s ENBREL®, has been approved for five
 indications: treating rheumatoid arthritis, polyarticular juvenile idiopathic arthritis, psoriatic
 arthritis, ankylosing spondylitis, and plaque psoriasis. In addition, the route of administration of
 Bioepis’s etanercept biosimilar is the same as that of Immunex’s ENBREL®, and the approved
 dosage form and strength of Bioepis’s etanercept biosimilar represents a subset of the approved
 forms and strengths of Immunex’s ENBREL®.

         ANSWER: Samsung Bioepis admits that its etanercept biosimilar product has been

 approved for five indications, as further described in its FDA-approved label: rheumatoid

 arthritis, polyarticular juvenile idiopathic arthritis in patients aged 2 years or older, psoriatic

 arthritis, ankylosing spondylitis, and plaque psoriasis in patients 4 years or older. Samsung

 Bioepis admits the route of administration of Bioepis’s etanercept biosimilar product is the same


                                                    13
Case 2:19-cv-11755-CCC-MF Document 70 Filed 08/05/19 Page 14 of 83 PageID: 778




 as that of Immunex’s ENBREL®. The approved dosage form and strength of Bioepis’s

 etanercept biosimilar product is 25 mg/0.5 mL and 50 mg/mL solution in a single-dose prefilled

 syringe. Samsung Bioepis denies the remaining allegations of paragraph 36.

         37.      On information and belief, Bioepis knows and intends that the FDA-approved
 label for its biosimilar etanercept product will encourage, recommend, or promote uses of its
 product for the indications for which it was approved and according to the treatment directions
 that the label sets forth—regimens that infringe the Immunex Patents, as alleged herein.

        ANSWER: Denied.

        D.      Bioepis’s Failure to Comply with the BPCIA

          38.      The BPCIA provides that “[w]hen a subsection (k) applicant submits an
 application under subsection (k), such applicant shall provide to the persons described in clause
 (ii), subject to the terms of this paragraph, confidential access to the information required to be
 produced pursuant to paragraph (2) and any other information that the subsection (k) applicant
 determines, in its sole discretion, to be appropriate (referred to in this subsection as the
 ‘confidential information’).” 42 U.S.C. § 262(l)(1)(B).

        ANSWER: This paragraph contains legal contentions, legal argument, and legal

 conclusions to which no answer is required. To the extent an answer is required, Samsung

 Bioepis admits 42 U.S.C. § 262(l)(1)(B) states:

        When a subsection (k) applicant submits an application under subsection (k), such
        applicant shall provide to the persons described in clause (ii), subject to the terms
        of this paragraph, confidential access to the information required to be produced
        pursuant to paragraph (2) and any other information that the subsection (k)
        applicant determines, in its sole discretion, to be appropriate (referred to in this
        subsection as the “confidential information”).

 Samsung Bioepis denies the remaining allegations of paragraph 38.

        39.     The referenced paragraph (2) provides that “[n]ot later than 20 days after the
 Secretary notifies the subsection (k) applicant that the application has been accepted for review,
 the subsection (k) applicant—

                (A)     shall provide to the reference product sponsor a copy of the application
                        submitted to the Secretary under subsection (k), and such other
                        information that describes the process or processes used to manufacture
                        the biological product that is the subject of such application; and




                                                   14
Case 2:19-cv-11755-CCC-MF Document 70 Filed 08/05/19 Page 15 of 83 PageID: 779




                (B)     may provide to the reference product sponsor additional information
                        requested by or on behalf of the reference product sponsor.” 42 U.S.C. §
                        262(l)(2).

        ANSWER: This paragraph contains legal contentions, legal argument, and legal

 conclusions to which no answer is required. To the extent an answer is required, Samsung

 Bioepis admits that 42 U.S.C. § 262(l)(2) states:

        Not later than 20 days after the Secretary notifies the subsection (k) applicant that
        the application has been accepted for review, the subsection (k) applicant—

                (A)     shall provide to the reference product sponsor a copy of the
                        application submitted to the Secretary under subsection (k), and
                        such other information that describes the process or processes used
                        to manufacture the biological product that is the subject of such
                        application; and

                (B)     may provide to the reference product sponsor additional
                        information requested by or on behalf of the reference product
                        sponsor.

 42 U.S.C. § 262(l)(2). Samsung Bioepis denies the remaining allegations of paragraph
 39.

         40.     Bioepis has failed to provide to Immunex any of the information specified by 42
 U.S.C. § 262(l)(2), including the application and information required under § 262(l)(2)(A).
 Such failure removed any limits on Plaintiffs’ ability to bring an action for a declaration of
 infringement, validity, or enforceability of any patent that claims Bioepis’s biosimilar etanercept
 or the use thereof. 42 U.S.C. § 262(l)(9)(C); 28 U.S.C. § 2201(b).

        ANSWER: This paragraph contains legal contentions, legal argument, and legal

 conclusions to which no answer is required. Samsung Bioepis denies the allegations of

 paragraph 40 as a misstatement of applicable law. See Sandoz Inc. v. Amgen Inc., 137 S. Ct.

 1664 (2017). To the extent an answer is required, Samsung Bioepis denies all characterizations

 of the law, including statutes and pertinent case law, and denies the allegations of paragraph 40.

        41.     The BPCIA requires that “[t]he subsection (k) applicant shall provide notice to the
 reference product sponsor not later than 180 days before the date of the first commercial
 marketing of the biological product licensed under subsection (k).” 42 U.S.C. § 262(l)(8)(A).




                                                 15
Case 2:19-cv-11755-CCC-MF Document 70 Filed 08/05/19 Page 16 of 83 PageID: 780




        ANSWER: This paragraph contains legal contentions, legal argument, and legal

 conclusions to which no answer is required. To the extent an answer is required, Samsung

 Bioepis admits 42 U.S.C. § 262(l)(8)(A) states “[t]he subsection (k) applicant shall provide

 notice to the reference product sponsor not later than 180 days before the date of the first

 commercial marketing of the biological product licensed under subsection (k).” Samsung

 Bioepis denies the remaining allegations of paragraph 41.

        42.     Bioepis has not yet provided Immunex the notice of commercial marketing that
 42 U.S.C. § 262(l)(8)(A) requires. Based on Bioepis’s failure to provide Immunex with the
 application and information required under § 262(l)(2)(A), it is reasonable to infer that Bioepis
 might not provide notice to Immunex in accordance with § 262(l)(8)(A). Bioepis should be
 prohibited from beginning commercial marketing of its biosimilar product for at least 180 days
 from the date Bioepis provides such notice to Immunex.

        ANSWER: This paragraph contains legal contentions, legal argument, and legal

 conclusions to which no answer is required. Samsung Bioepis denies the allegations of

 paragraph 42 as a misstatement of applicable law. See Sandoz Inc. v. Amgen Inc., 137 S. Ct.

 1664 (2017). Samsung Bioepis admits that as of the filing date of Plaintiffs’ Complaint,

 Samsung Bioepis had not provided Immunex with its 180-day Notice of Commercial Marketing

 for ETICOVO™. To the extent a further answer is required, Samsung Bioepis denies all

 characterizations of the law, including statutes and pertinent case law, and denies the remaining

 allegations of paragraph 42.

                                 V.      THE PATENTS-IN-SUIT

        A.      The ‘182 and ‘522 Patents

         43.    In the late 1980s, Roche and Immunex scientists were early pioneers in isolating,
 characterizing, cloning, and sequencing p55 and p75 versions of the human TNF receptors,
 respectively.

        ANSWER: Samsung Bioepis is without sufficient knowledge or information to admit or

 deny the allegations in paragraph 43, and therefore denies the same.



                                                  16
Case 2:19-cv-11755-CCC-MF Document 70 Filed 08/05/19 Page 17 of 83 PageID: 781




        44.    Roche scientists were the first to publish the human p55 TNF receptor gene’s
 amino acid sequence. See Loetscher et al., “Molecular Cloning and Expression of the Human 55
 kd Tumor Necrosis Factor Receptor,” Cell, 61:351-359 (April 20, 1990).

         ANSWER: Samsung Bioepis admits there is a publication by Loetscher et al.,

 “Molecular Cloning and Expression of the Human 55 kd Tumor Necrosis Factor Receptor,” Cell,

 61:351-359 (April 20, 1990). Samsung Bioepis is without sufficient knowledge or information

 to admit or deny the remaining allegations in paragraph 44, and therefore denies the same.

         45.     In May 1990, Immunex scientists were the first to publish the p75 TNF receptor
 gene’s amino acid sequence. See Smith et al., “A Receptor for Tumor Necrosis Factor Defines an
 Unusual Family of Cellular and Viral Proteins,” Science 248:1019-1023 (1989). Shortly
 thereafter, Roche scientists also published the p75 receptor’s amino acid sequence, confirming
 the results published in Smith. Dembic et al., “Two human TNF receptors have similar
 extracellular, but distinct intracellular, domain sequences,” Cytokine 2(4):231-237 (1989).

         ANSWER: Samsung Bioepis admits there is a publication by Smith et al., “A Receptor

 for Tumor Necrosis Factor Defines an Unusual Family of Cellular and Viral Proteins,” Science

 248:1019-1023 (1989). Samsung Bioepis also admits there is a publication by Dembic et al.,

 “Two human TNF receptors have similar extracellular, but distinct intracellular, domain

 sequences,” Cytokine 2(4):231-237 (1989). Samsung Bioepis is without sufficient knowledge or

 information to admit or deny any remaining allegations in paragraph 45, and therefore denies the

 same.

        46.     On August 31, 1990, Roche scientists filed European Patent Application No.
 90116707.2, which disclosed and taught the novel concept of fusing the extracellular fragment of
 the TNF receptors with a portion of the human immunoglobulin heavy chain (i.e., all of the
 domains of the constant region of a human immunoglobulin IgG heavy chain other than the first
 domain of said constant region). These Roche scientists also filed a United States patent
 application on September 10, 1990, which claimed priority to said European patent application.

         ANSWER: Samsung Bioepis admits that EP Application No 90116707.2 states it was

 filed on August 31, 1990 and names Manfred Brockhaus, Reiner Gentz, Zlatko Dembic, Werner

 Lesslauer, Hansruedi Lotscher, and Ernst-Jurgen Schlaeger as inventors. Samsung Bioepis

 further admits that U.S. Patent Application No. 07/580,013 states that it was filed on September


                                                17
Case 2:19-cv-11755-CCC-MF Document 70 Filed 08/05/19 Page 18 of 83 PageID: 782




 10, 1990, purports to claim priority to EP Application No. 90116707.2, and names Manfred

 Brockhaus, Reiner Gentz, Zlatko Dembic, Werner Lesslauer, Hansruedi Lotscher, and Ernst-

 Jurgen Schlaeger as inventors. Samsung Bioepis denies the remaining allegations of Paragraph

 46.

       47.     The Roche Patents both issued from applications that claim priority to the
 European patent application filed on August 31, 1990.

        ANSWER: Samsung Bioepis admits that the faces of the ‘182 and ‘522 patents purport

 to claim priority to EP Application No. 90116707.2. Samsung Bioepis denies the remaining

 allegations of Paragraph 47.

         48.     The ’182 Patent is directed to a fusion protein incorporating a TNF-binding
 portion of the p75 TNF receptor and covers etanercept. The ’522 Patent is directed to nucleic
 acids, host cells, and methods of using such nucleic acids and host cells to make the p75 TNF
 receptor fusion protein. Both Roche Patents could have been identified in Immunex’s list
 pursuant to 42 U.S.C. § 262(l)(3)(A) had Bioepis complied with § 262(l)(2)(A).

        ANSWER: This paragraph contains legal contentions, legal argument, and legal

 conclusions to which no answer is required. To the extent an answer is required, Samsung

 Bioepis admits that the ‘182 patent is entitled “Human TNF Receptor Fusion Protein” and the

 patent is generally directed to fusion proteins that specifically bind human TNF comprising or

 consisting of, inter alia, TNF-binding soluble fragments of an insoluble p75 human TNF receptor

 or the extracellular region of the insoluble p75 human TNF receptor. Samsung Bioepis further

 admits that the ‘522 patent is entitled, “Human TNF Receptor,” and the patent is generally

 directed to polynucleotides, host cells, and methods of making polynucleotides encoding proteins

 that consist of, inter alia, the extracellular region of an insoluble p75 human TNF receptor.

 Samsung Bioepis denies that the ‘182 or ‘522 patents describe either a p75 TNF receptor, a

 fusion protein comprising or consisting of a p75 TNF receptor or fragments or portions thereof,

 or any method of making such a fusion protein. Samsung Bioepis denies that the named



                                                 18
Case 2:19-cv-11755-CCC-MF Document 70 Filed 08/05/19 Page 19 of 83 PageID: 783




 inventors on the ‘182 and ‘522 patents invented or possessed a fusion protein that comprises or

 consists of the p75 TNF receptor or fragments or portions thereof. This paragraph also contains

 legal contentions, legal argument, and legal conclusions to which no answer is required.

 Samsung Bioepis denies any remaining allegations of paragraph 48 as a misstatement of

 applicable law. See Sandoz Inc. v. Amgen Inc., 137 S. Ct. 1664 (2017).

        B.      The ‘225, ‘605, and ‘631 Patents

          49.     In developing etanercept as a therapeutic, Immunex also developed regimens for,
 and obtained patents directed towards, using etanercept to treat psoriasis and/or psoriatic
 arthritis. The ’225 Patent, the ’605 Patent, and the ’631 Patent (“the Immunex Patents”), owned
 by Immunex, disclose and claim methods of using etanercept to treat psoriasis and/or psoriatic
 arthritis.

        ANSWER: Samsung Bioepis admits the ’225, ’605, and ’631 patents identify Immunex

 as the assignee of these patents. Samsung Bioepis admits that the ‘225, ‘605, and ‘631 patents

 are generally directed to the treatment of one or more of the following conditions: psoriasis,

 ordinary psoriasis, plaque psoriasis, and/or psoriatic arthritis. Samsung Bioepis denies the

 remaining allegations of Paragraph 49.

        50.     The Immunex Patents claim priority to a provisional application filed on August
 11, 1999. The Immunex Patents also claim priority to non-provisional applications filed August
 13, 1999, and June 23, 2000.

        ANSWER: Samsung Bioepis admits that the ‘225, ‘605, and ‘631 patents purport to

 claim priority to Provisional Application No. 60/148,234, filed August 11, 1999, and U.S.

 Application Nos. 09/373,828, filed on August 13, 1999, and 09/602,351, filed on June 23, 2000.

 Samsung Bioepis denies the remaining allegations of Paragraph 50.

         51.      As a general matter, the Immunex Patents contain claims to using etanercept to
 treat psoriasis and/or psoriatic arthritis, and further specify certain dosage regimens to follow.

        ANSWER: This paragraph contains legal contentions, legal argument, and legal

 conclusions to which no answer is required. To the extent an answer is required, Samsung



                                                  19
Case 2:19-cv-11755-CCC-MF Document 70 Filed 08/05/19 Page 20 of 83 PageID: 784




 Bioepis admits that the ‘225, ‘605, and ‘631 patents are generally directed to using etanercept to

 treat one or more of the following conditions: psoriasis, plaque psoriasis, and/or psoriatic

 arthritis and that some of the claims of those patents claim dosing regimens. Samsung Bioepis

 denies the remaining allegations of Paragraph 51.

         52.      The manner in which etanercept is used—according to the labels for both
 ENBREL® and Bioepis’s etanercept biosimilar product—to treat psoriasis (or psoriasis and/or
 psoriatic arthritis) today falls within the scope of the claims of the Immunex Patents. Each of the
 Immunex Patents could have been identified in Immunex’s list pursuant to 42 U.S.C. §
 262(l)(3)(A) had Bioepis complied with § 262(l)(2)(A).

        ANSWER: This paragraph contains legal contentions, legal argument, and legal

 conclusions to which no answer is required. To the extent a response is required, Samsung

 Bioepis denies the allegations of paragraph 52, including that Samsung Bioepis’s etanercept

 biosimilar product is currently being used in the United States, and that the claims of the ’225,

 ’605, and/or ’631 patents claim only the treatment of “psoriasis (or psoriasis and/or psoriatic

 arthritis).” Samsung Bioepis further denies any remaining allegations of paragraph 52 as a

 misstatement of applicable law. See Sandoz Inc. v. Amgen Inc., 137 S. Ct. 1664 (2017).

     COUNT 1: FAILURE TO SUPPLY NOTICE OF COMMERCIAL MARKETING
                       UNDER 42 U.S.C. § 262(l)(8)(A)

        53.      Paragraphs 1-42 are incorporated by reference as if fully set forth herein.

        ANSWER: Samsung Bioepis incorporates its responses to paragraphs 1-42 as if fully set

 forth herein.

         54.    The BPCIA provides that “[t]he subsection (k) applicant shall provide notice to
 the reference product sponsor not later than 180 days before the date of the first commercial
 marketing of the biological product licensed under subsection (k).” 42 U.S.C. § 262(l)(8)(A).

        ANSWER: This paragraph contains legal contentions, legal argument, and legal

 conclusions to which no answer is required. To the extent an answer is required, Samsung

 Bioepis admits 42 U.S.C. § 262(l)(8)(A) states, “[t]he subsection (k) applicant shall provide



                                                  20
Case 2:19-cv-11755-CCC-MF Document 70 Filed 08/05/19 Page 21 of 83 PageID: 785




 notice to the reference product sponsor not later than 180 days before the date of the first

 commercial marketing of the biological product licensed under subsection (k).” Samsung

 Bioepis denies the remaining allegations of paragraph 54.

          55.    Bioepis has not provided notice to Immunex pursuant to 42 U.S.C. § 262(l)(8)(A);
 by its terms, that subsection operates to bar Bioepis from commercial marketing pending, at a
 minimum, such notice, followed by 180 days.

        ANSWER: This paragraph contains legal contentions, legal argument, and legal

 conclusions to which no answer is required. To the extent an answer is required, Samsung

 Bioepis admits 42 U.S.C. § 262(l)(8)(A) states, “[t]he subsection (k) applicant shall provide

 notice to the reference product sponsor not later than 180 days before the date of the first

 commercial marketing of the biological product licensed under subsection (k).” Samsung

 Bioepis admits that as of the filing date of Plaintiffs’ Complaint, Samsung Bioepis had not

 provided Immunex with its 180-day Notice of Commercial Marketing for ETICOVO™.

 Samsung Bioepis denies the remaining allegations of paragraph 55.

         56.     On information and belief, Bioepis is prepared imminently to begin to use, offer,
 for sale, and sell in the United States, and import into the United States, its etanercept biosimilar
 product.

        ANSWER: The term “imminently” as used in paragraph 56 is vague and ambiguous.

 Therefore, for at least this reason, Samsung Bioepis is without sufficient information to admit or

 deny the allegations in paragraph 56 and therefore denies them.

        57.  Immunex/AML and Roche are entitled to injunctive relief preventing Bioepis
 from commercial marketing consistent with the notice period provided by that statute.

        ANSWER: Denied.

 COUNT 2: INFRINGEMENT OF THE ‘182 PATENT UNDER 35 U.S.C. § 271(e)(2)(C)(ii)

        58.     Paragraphs 1-48 are incorporated by reference as if fully set forth herein.




                                                  21
Case 2:19-cv-11755-CCC-MF Document 70 Filed 08/05/19 Page 22 of 83 PageID: 786




        ANSWER: Samsung Bioepis incorporates its responses to paragraphs 1-48 as if fully set

 forth herein.

         59.    The United States Patent and Trademark Office (“USPTO”) duly and legally
 issued the ’182 Patent, titled “Human TNF Receptor Fusion Protein,” on November 22, 2011. A
 true and correct copy of the ’182 Patent is attached to this Complaint as Exhibit 1.

        ANSWER: Samsung Bioepis admits that the USPTO issued the ‘182 patent on

 November 22, 2011. Samsung Bioepis admits that the ’182 Patent is titled, “Human TNF

 Receptor Fusion Protein.” Samsung Bioepis admits that Exhibit 1 to the Complaint purports to

 be a copy of the ‘182 patent. Samsung Bioepis denies that the ‘182 patent was duly and legally

 issued. Samsung Bioepis denies the remaining allegations of Paragraph 59.

        60.     Claims of the ’182 Patent cover etanercept and pharmaceutical compositions that
 are made from etanercept. Thus, the ‘182 Patent could have been identified in Immunex’s list
 pursuant to 42 U.S.C. § 262(l)(3)(A) had Bioepis complied with § 262(l)(2)(A).

        ANSWER: This paragraph contains legal contentions, legal argument, and legal

 conclusions to which no answer is required. To the extent a response is required, Samsung

 Bioepis denies the allegations of paragraph 60 as a misstatement of applicable law. See Sandoz

 Inc. v. Amgen Inc., 137 S. Ct. 1664 (2017). Samsung Bioepis denies the remaining allegations of

 paragraph 60.

        61.     On information and belief, Bioepis infringed claims of the ’182 Patent by
 submitting an aBLA referencing Immunex’s ENBREL® and seeking FDA approval under 42
 U.S.C. § 262(k) to engage in the commercial manufacture, use, or sale of Bioepis’s etanercept
 biosimilar product before the expiration of the ’182 Patent.

        ANSWER: Denied.

         62.    On information and belief, Bioepis has known of the ’182 Patent since Bioepis
 was founded or has been willfully blind to its existence and contents since then. Despite such
 knowledge, Bioepis nonetheless filed its aBLA with the FDA, seeking approval from the FDA to
 engage in the commercial manufacture, use or sale of Bioepis’s etanercept biosimilar product
 before the expiration of the ’182 Patent and in violation of Immunex/AML and Roche’s patent
 rights.




                                               22
Case 2:19-cv-11755-CCC-MF Document 70 Filed 08/05/19 Page 23 of 83 PageID: 787




        ANSWER: Samsung Bioepis admits that it had knowledge of the existence of the ’182

 patent at least by the time it submitted Biologics License Application No. 761066 to FDA.

 Samsung Bioepis denies the remaining allegations of paragraph 62.

         63.     Immunex/AML and Roche are entitled to a judgment that Bioepis has infringed
 one or more claims of the ’182 Patent by submitting an aBLA referencing Immunex’s ENBREL®
 and seeking FDA approval under 42 U.S.C. § 262(k) to engage in the commercial manufacture,
 use, or sale of Bioepis’s etanercept biosimilar product before the expiration of the ’182 Patent.

        ANSWER: Denied.

         64.     Immunex/AML and/or Roche would be irreparably harmed if Bioepis is not
 enjoined from the commercial manufacture, use, offer for sale, or sale within the United States,
 or importation into the United States of Bioepis’s FDA approved etanercept biosimilar product.
 Immunex/AML and Roche do not have an adequate remedy at law and are entitled to injunctive
 relief preventing Bioepis from such infringement of one or more claims of the `182 Patent.

        ANSWER: Denied.

      COUNT 3: DECLARATORY JUDGMENT OF INFRINGEMENT OF THE ‘182
                     PATENT UNDER 35 U.S.C. § 271(a)

        65.      Paragraphs 1-48 are incorporated by reference as if fully set forth herein.

        ANSWER: Samsung Bioepis incorporates its responses to paragraphs 1-48 as if fully set

 forth herein.

        66.     On information and belief, Bioepis has sought and obtained FDA approval of
 Bioepis’s biosimilar etanercept product under 42 U.S.C. § 262(k) by reference to Immunex’s
 ENBREL®, and now holds the biological license granted by FDA for Bioepis’s biosimilar
 etanercept product.

        ANSWER: Samsung Bioepis admits that it submitted Biologics License Application No.

 761066 pursuant to 42 U.S.C. § 262(k) to obtain FDA approval for its etanercept biosimilar

 product, and that Samsung Bioepis’s Biologics License Application meets the requirements of 42

 U.S.C. § 262(k)(2)(A)(i). Samsung Bioepis admits the FDA approved Samsung Bioepis’s

 Biologics License Application No. 761066 on April 25, 2019. Samsung Bioepis denies the

 remaining allegations of paragraph 66.



                                                  23
Case 2:19-cv-11755-CCC-MF Document 70 Filed 08/05/19 Page 24 of 83 PageID: 788




         67.      On information and belief, Bioepis intends to and will immediately begin to use,
 offer for sale, or sell within the United States, or import into the United States, Bioepis’s
 etanercept biosimilar product, which would constitute infringement of one or more claims of the
 ’182 Patent under 35 U.S.C. § 271(a).

        ANSWER: Denied.

        68.      An actual controversy has arisen and now exists between the parties concerning
 whether Bioepis’s using, offering to sell, or selling within the United States, or importing into the
 United States, its etanercept biosimilar product has infringed and/or will infringe one or more
 claims of the ’182 Patent.

        ANSWER: This paragraph contains legal contentions, legal argument, and legal

 conclusions to which no answer is required. To the extent a response is required, Samsung

 Bioepis does not contest that Plaintiffs’ infringement claims should be adjudicated in this action.

 Samsung Bioepis denies the remaining allegations of paragraph 68.

          69.      Immunex/AML and Roche are entitled to a declaratory judgment that Bioepis has
 infringed and/or would infringe one or more claims of the ’182 Patent by making, using, offering
 to sell, or selling within the United States, or importing into the United States, Bioepis’s
 etanercept biosimilar product before the expiration of the ’182 Patent.

        ANSWER: Denied.

         70.    Immunex/AML and/or Roche would be irreparably harmed if Bioepis is not
 enjoined from infringing one or more claims of the ’182 Patent. Immunex/AML and Roche do
 not have an adequate remedy at law and are entitled to injunctive relief prohibiting Bioepis from
 making, using, offering to sell, or selling within the United States, or importing into the United
 States, Bioepis’s etanercept biosimilar product before the expiration of the ’182 Patent.

        ANSWER: Denied.

 COUNT 4: INFRINGEMENT OF THE ‘522 PATENT UNDER 35 U.S.C. § 271(e)(2)(C)(ii)

        71.      Paragraphs 1-48 are incorporated by reference as if fully set forth herein.

        ANSWER: Samsung Bioepis incorporates its responses to paragraphs 1-48 as if fully set

 forth herein.

       72.     The USPTO duly and legally issued the ’522 Patent, titled “Human TNF
 Receptor,” on April 24, 2012. A true and correct copy of the ’522 Patent is attached to this
 Complaint as Exhibit 2.




                                                  24
Case 2:19-cv-11755-CCC-MF Document 70 Filed 08/05/19 Page 25 of 83 PageID: 789




        ANSWER: Samsung Bioepis admits that the USPTO issued the ‘522 patent on April 24,

 2012. Samsung Bioepis admits that Exhibit 2 to the Complaint purports to be a copy of the ‘522

 patent. Samsung Bioepis admits the ’522 Patent is entitled, “Human TNF Receptor.” Samsung

 Bioepis denies that the ‘522 patent was duly and legally issued. Samsung Bioepis denies the

 remaining allegations of paragraph 72.

         73.     Claims of the ’522 Patent cover, among other things, methods of making
 etanercept and certain materials used in such methods. Thus, the ’522 Patent could have been
 identified in Immunex’s list pursuant to 42 U.S.C. § 262(l)(3)(A) had Bioepis complied with §
 262(l)(2)(A).

        ANSWER: This paragraph contains legal contentions, legal argument, and legal

 conclusions to which no answer is required. To the extent a response is required, Samsung

 Bioepis denies the allegations of paragraph 73 as a misstatement of applicable law. See Sandoz

 Inc. v. Amgen Inc., 137 S. Ct. 1664 (2017). Samsung Bioepis denies the remaining allegations of

 paragraph 73.

        74.     On information and belief, Bioepis infringed claims of the ’522 Patent by
 submitting an aBLA referencing Immunex’s ENBREL®, seeking FDA approval under 42 U.S.C.
 § 262(k) to engage in the commercial manufacture, use, or sale of Bioepis’s etanercept biosimilar
 product before the expiration of the ’522 Patent.

        ANSWER: Denied.

         75.    On information and belief, Bioepis has known of the ’522 Patent since its
 issuance or has been willfully blind to its existence and contents since then. Despite such
 knowledge, Bioepis nonetheless filed its aBLA with the FDA, seeking approval from the FDA to
 engage in the commercial manufacture, use or sale of Bioepis’s etanercept biosimilar product,
 before the expiration of the ’522 Patent and in violation of Immunex/AML and Roche’s patent
 rights.

        ANSWER: Samsung Bioepis admits that it had knowledge of the existence of the ’522

 patent at least by the time it submitted Biologics License Application No. 761066 to FDA.

 Samsung Bioepis denies the remaining allegations of paragraph 75.

        76.    Immunex/AML and Roche are entitled to a judgment that Bioepis has infringed
 one or more claims of the ’522 Patent by submitting an aBLA referencing Immunex’s ENBREL®


                                                25
Case 2:19-cv-11755-CCC-MF Document 70 Filed 08/05/19 Page 26 of 83 PageID: 790




 and seeking FDA approval under 42 U.S.C. § 262(k) to engage in the commercial manufacture,
 use, or sale of Bioepis’s etanercept biosimilar product before the expiration of the ’522 Patent.

        ANSWER: Denied.

         77.     Immunex/AML and/or Roche would be irreparably harmed if Bioepis is not
 enjoined from the commercial manufacture, use, offer for sale, or sale within the United States,
 or importation into the United States of Bioepis’s FDA approved etanercept biosimilar product.
 Immunex/AML and Roche do not have an adequate remedy at law and are entitled to injunctive
 relief preventing Bioepis from such infringement of one or more claims of the ’522 Patent.

        ANSWER: Denied.

      COUNT 5: DECLARATORY JUDGMENT OF INFRINGEMENT OF THE ‘522
                     PATENT UNDER 35 U.S.C. § 271(g)

        78.      Paragraphs 1-48 are incorporated by reference as if fully set forth herein.

        ANSWER: Samsung Bioepis incorporates its responses to paragraphs 1-48 as if fully set

 forth herein.

         79.    On information and belief, Bioepis intends to and will immediately begin to
 import into the United States, and offer to sell, sell, and use within the United States, Bioepis’s
 etanercept biosimilar product, which would constitute infringement of one or more claims of the
 ’522 Patent under 35 U.S.C. § 271(g) because Bioepis’s etanercept biosimilar product is made by
 the claimed process.

        ANSWER: Denied.

          80.    The etanercept made by Bioepis’s process that infringes the ’522 Patent is the
 essential active ingredient of Bioepis’s etanercept biosimilar product. On information and belief,
 there is no subsequent process that materially changes that active ingredient, including during
 any fill and finish of the biosimilar product.

        ANSWER: Denied.

         81.    An actual controversy has arisen and now exists between the parties concerning
 whether Bioepis’s importing into the United States, or offering to sell, selling, or using within the
 United States (irrespective of where manufacturing occurred), its etanercept biosimilar product,
 before the expiration of the ’522 Patent, has infringed and/or will infringe one or more claims of
 the ’522 Patent.

        ANSWER: This paragraph contains legal contentions, legal argument, and legal

 conclusions to which no answer is required. To the extent a response is required, Samsung




                                                  26
Case 2:19-cv-11755-CCC-MF Document 70 Filed 08/05/19 Page 27 of 83 PageID: 791




 Bioepis does not contest that Plaintiffs’ infringement claims should be adjudicated in this action.

 Samsung Bioepis denies the remaining allegations of paragraph 81.

          82.     Immunex/AML and Roche are entitled to a declaratory judgment that Bioepis has
 infringed and/or will infringe one or more claims of the ’522 Patent by making, using, offering to
 sell, or selling within the United States, or importing into the United States, Bioepis’s etanercept
 biosimilar product before the expiration of the ’522 Patent.

        ANSWER: Denied.

         83.    Immunex/AML and/or Roche will be irreparably harmed if Bioepis is not
 enjoined from infringing one or more claims of the ’522 Patent. Immunex/AML and Roche do
 not have an adequate remedy at law and are entitled to injunctive relief preventing Bioepis from
 making, using, offering to sell, or selling within the United States, or importing into the United
 States, Bioepis’s etanercept biosimilar product before the expiration of the ’522 Patent.

        ANSWER: Denied.

 COUNT 6: INFRINGEMENT OF THE ‘225 PATENT UNDER 35 U.S.C. § 271(e)(2)(C)(ii)

        84.      Paragraphs 1-52 are incorporated by reference as if fully set forth herein.

        ANSWER: Samsung Bioepis incorporates its responses to paragraphs 1-52 as if fully set

 forth herein.

         85.    The USPTO duly and legally issued the ’225 Patent, titled “Soluble Tumor
 Necrosis Factor Receptor Treatment of Medical Disorders,” on March 29, 2011. A true and
 correct copy of the ’225 Patent is attached to this Complaint as Exhibit 3.

        ANSWER: Samsung Bioepis admits that the USPTO issued the ‘225 patent on March

 29, 2011. Samsung Bioepis admits that Exhibit 3 to the Complaint purports to be a copy of the

 ‘225 patent. Samsung Bioepis admits that the ’225 patent is titled, “Soluble Tumor Necrosis

 Factor Receptor Treatment of Medical Disorders.” Samsung Bioepis denies that the ‘225 patent

 was duly and legally issued. Samsung Bioepis denies the remaining allegations of paragraph 85.

         86.      The ’225 Patent is generally directed to methods of treating psoriasis and/or
 psoriatic arthritis by administering etanercept. Thus, the ’225 Patent could have been identified
 in Immunex’s list pursuant to 42 U.S.C. § 262(l)(3)(A) had Bioepis complied with §
 262(l)(2)(A).




                                                  27
Case 2:19-cv-11755-CCC-MF Document 70 Filed 08/05/19 Page 28 of 83 PageID: 792




        ANSWER: This paragraph contains legal contentions, legal argument, and legal

 conclusions to which no answer is required. To the extent a response is required, Samsung

 Bioepis denies the allegations of paragraph 86 as a misstatement of applicable law. See Sandoz

 Inc. v. Amgen Inc., 137 S. Ct. 1664 (2017). Samsung Bioepis denies the remaining allegations of

 paragraph 86.

         87.    On information and belief, Bioepis has infringed the ’225 Patent by submitting an
 aBLA referencing Immunex’s ENBREL®, seeking FDA approval under 42 U.S.C. § 262(k) to
 engage in the commercial manufacture, use, or sale of Bioepis’s etanercept biosimilar product
 before the expiration of the ’225 Patent.

        ANSWER: Denied.

         88.      On information and belief, Bioepis has known of the ’225 Patent since Bioepis
 was founded or was at least willfully blind to its existence and contents. Despite such knowledge
 or willful blindness, Bioepis nonetheless filed its aBLA with the FDA, seeking approval under
 42 U.S.C. § 262(k) to engage in the commercial manufacture, use, or sale of Bioepis’s etanercept
 biosimilar product before the expiration of the ’225 Patent and in violation of Immunex/AML’s
 patent rights. On information and belief, Bioepis copied ENBREL®’s labeling, which instructs
 physicians and patients to administer etanercept subcutaneously for treating psoriasis and/or
 psoriatic arthritis in specific dosages, which is covered by the ’225 Patent.

        ANSWER: Samsung Bioepis admits that it was aware of the existence of the ’225 patent

 at least by the time it submitted Biologics License Application No. 761066 to FDA. Samsung

 Bioepis denies the remaining allegations of paragraph 88.

        89.      Immunex/AML are entitled to a judgment that Bioepis has infringed one or more
 claims of the ’225 Patent by submitting an aBLA referencing Immunex’s ENBREL® and seeking
 FDA approval under 42 U.S.C. § 262(k) to engage in the commercial manufacture, use, or sale
 of Bioepis’s etanercept biosimilar product before the expiration of the ’225 Patent.

        ANSWER: Denied.

        90.     Immunex/AML would be irreparably harmed if Bioepis is not enjoined from the
 commercial manufacture, use, offer for sale, or sale within the United States, or importation into
 the United States of Bioepis’s FDA approved etanercept biosimilar product. Immunex/AML do
 not have an adequate remedy at law and are entitled to injunctive relief preventing Bioepis from
 such infringement of one or more claims of the ’225 Patent.

        ANSWER: Denied.



                                                 28
Case 2:19-cv-11755-CCC-MF Document 70 Filed 08/05/19 Page 29 of 83 PageID: 793




      COUNT 7: DECLARATORY JUDGMENT OF INFRINGEMENT OF THE ‘225
                     PATENT UNDER 35 U.S.C. § 271(b)

        91.      Paragraphs 1-52 are incorporated by reference as if fully set forth herein.

        ANSWER: Samsung Bioepis incorporates its responses to paragraphs 1-52 as if fully set

 forth herein.

         92.      On information and belief, Bioepis sought and has received FDA approval for
 Bioepis’s etanercept biosimilar product under 42 U.S.C. § 262(k) for treating psoriasis and/or
 psoriatic arthritis.

        ANSWER: Samsung Bioepis admits that it submitted Biologics License Application No.

 761066 pursuant to 42 U.S.C. § 262(k) to obtain FDA approval for its etanercept biosimilar

 product, and that Samsung Bioepis’s BLA meets the requirements of 42 U.S.C. §

 262(k)(2)(A)(i). Samsung Bioepis admits the FDA approved Samsung Bioepis’s Biologics

 License Application No. 761066 on April 25, 2019. Samsung Bioepis admits that its approved

 label contains indications for the use of its product to treat rheumatoid arthritis, polyarticular

 juvenile idiopathic arthritis in patients aged 2 years or older, psoriatic arthritis, ankylosing

 spondylitis, and plaque psoriasis in patients 4 years or older. Samsung Bioepis denies that it

 received FDA approval “for treating psoriasis” and that either its approved label or ENBREL®’s

 label instructs physicians and patients to administer etanercept “for treating psoriasis.” Samsung

 Bioepis denies the remaining allegations of Paragraph 92.

        93.      If a doctor were to administer to a patient, or a patient were to self-administer,
 Bioepis’s etanercept biosimilar product for treating psoriasis and/or psoriatic arthritis pursuant to
 regimens, i.e., methods, specified on the FDA-approved label for that product, performing such
 methods would directly infringe one or more claims of the ’225 Patent.

        ANSWER: Denied.

         94.    As alleged herein, Bioepis took actions that it intended to cause doctors to
 administer to patients, or patients to self-administer, Bioepis’s etanercept biosimilar product
 pursuant to those methods. Those actions included seeking FDA approval for a label that
 specified treatment methods that, if followed as expected, would infringe the ’225 patent. On
 information and belief, Bioepis intends to advertise and otherwise inform doctors and patients


                                                   29
Case 2:19-cv-11755-CCC-MF Document 70 Filed 08/05/19 Page 30 of 83 PageID: 794




 that its etanercept biosimilar product is available to treat psoriasis and/or psoriatic arthritis using
 those claimed treatment methods.

         ANSWER: Denied.

         95.    As alleged herein, Bioepis was aware of the ’225 Patent and knew that, if its
 etanercept biosimilar product were administered as specified in the FDA label for treating
 psoriasis and/or psoriatic arthritis, such administration would constitute infringement of the ’225
 patent.

         ANSWER: Denied.

         96.     Immunex/AML are entitled to a declaratory judgment that, by offering to sell, or
 selling within the United States, before the expiration of the ’225 Patent, Bioepis’s etanercept
 biosimilar product, the label for which instructs doctors and patients to follow regimens claimed
 in the ’225 Patent for treating psoriasis and/or psoriatic arthritis, Bioepis would induce
 infringement of the ’225 Patent.

         ANSWER: Denied.

         97.      Immunex/AML do not have an adequate remedy at law and are entitled to
 injunctive relief prohibiting Bioepis from using, inducing others to use, offering to sell, or selling
 within the United States Bioepis’s etanercept biosimilar product for treating psoriasis and/or
 psoriatic arthritis before the expiration of the ’225 Patent.

         ANSWER: Denied.

 COUNT 8: INFRINGEMENT OF THE ‘605 PATENT UNDER 35 U.S.C. § 271(e)(2)(C)(ii)

         98.     Paragraphs 1-52 are incorporated by reference as if fully set forth herein.

         ANSWER: Samsung Bioepis incorporates its responses to paragraphs 1-52 as if fully set

 forth herein.

         99.    The USPTO duly and legally issued the ’605 Patent, titled “Soluble Tumor
 Necrosis Factor Receptor Treatment of Medical Disorders,” on February 21, 2012. A true and
 correct copy of the ’605 Patent is attached to this Complaint as Exhibit 4.

         ANSWER: Samsung Bioepis admits that the USPTO issued the ‘605 patent on February

 21, 2012. Samsung Bioepis admits the ’605 patent is titled, “Soluble Tumor Necrosis Factor

 Receptor Treatment of Medical Disorders.” Samsung Bioepis admits that Exhibit 4 to the




                                                   30
Case 2:19-cv-11755-CCC-MF Document 70 Filed 08/05/19 Page 31 of 83 PageID: 795




 Complaint purports to be a copy of the ‘605 patent. Samsung Bioepis denies that the ‘605 patent

 was duly and legally issued. Samsung Bioepis denies the remaining allegations of Paragraph 99.

        100. The ’605 Patent is generally directed to methods of treating psoriasis by
 administering etanercept. Thus, the ’605 Patent could have been identified in Immunex’s list
 pursuant to 42 U.S.C. § 262(l)(3)(A) had Bioepis complied with § 262(l)(2)(A).

        ANSWER: This paragraph contains legal contentions, legal argument, and legal

 conclusions to which no answer is required. To the extent a response is required, Samsung

 Bioepis denies the allegations of paragraph 100 as a misstatement of applicable law. See Sandoz

 Inc. v. Amgen Inc., 137 S. Ct. 1664 (2017). Samsung Bioepis denies the remaining allegations of

 paragraph 100.

         101. On information and belief, Bioepis has infringed the ’605 Patent by submitting an
 aBLA referencing Immunex’s ENBREL® and seeking FDA approval under 42 U.S.C. § 262(k)
 to engage in the commercial manufacture, use, or sale of Bioepis’s etanercept biosimilar product
 before the expiration of the ’605 Patent.

        ANSWER: Denied.

         102. On information and belief, Bioepis has known of the ’605 Patent since the
 patent’s issuance or was at least willfully blind to its existence and contents. Despite such
 knowledge or willful blindness, Bioepis nonetheless filed its aBLA with the FDA, seeking
 approval under 42 U.S.C. § 262(k) to engage in the commercial manufacture, use, or sale of
 Bioepis’s etanercept biosimilar product before the expiration of the ’605 Patent and in violation
 of Immunex/AML’s patent rights. On information and belief, Bioepis copied ENBREL®’s
 labeling that instructs physicians and patients to administer etanercept for treating psoriasis in
 specific dosages, which is covered by the ’605 Patent.

        ANSWER: Samsung Bioepis admits that it was aware of the existence of the ’605 patent

 at least by the time it submitted Biologics License Application No. 761066 to FDA. Samsung

 Bioepis denies the remaining allegations of paragraph 102.

        103. Immunex/AML are entitled to a judgment that Bioepis has infringed one or more
 claims of the ’605 Patent by submitting an aBLA referencing Immunex’s ENBREL® and seeking
 FDA approval under 42 U.S.C. § 262(k) to engage in the commercial manufacture, use, or sale
 of Bioepis’s etanercept biosimilar product before the expiration of the ’605 Patent.

        ANSWER: Denied.



                                                 31
Case 2:19-cv-11755-CCC-MF Document 70 Filed 08/05/19 Page 32 of 83 PageID: 796




        104. Immunex/AML would be irreparably harmed if Bioepis is not enjoined from the
 commercial manufacture, use, offer for sale, or sale within the United States, or importation into
 the United States of Bioepis’s FDA approved etanercept biosimilar product. Immunex/AML do
 not have an adequate remedy at law and are entitled to injunctive relief preventing Bioepis from
 such infringement of one or more claims of the ’605 Patent.

        ANSWER: Denied.

      COUNT 9: DECLARATORY JUDGMENT OF INFRINGEMENT OF THE ‘605
                     PATENT UNDER 35 U.S.C. § 271(b)

        105.     Paragraphs 1-52 are incorporated by reference as if fully set forth herein.

        ANSWER: Samsung Bioepis incorporates its responses to paragraphs 1-52 as if fully set

 forth herein.

        106. On information and belief, Bioepis sought and has received FDA approval for
 Bioepis’s etanercept biosimilar product under 42 U.S.C. § 262(k) for treating psoriasis.

        ANSWER: Samsung Bioepis admits that it submitted Biologics License Application No.

 761066 pursuant to 42 U.S.C. § 262(k) to obtain FDA approval for its etanercept biosimilar

 product, and that Samsung Bioepis’s Biologics License Application meets the requirements of 42

 U.S.C. § 262(k)(2)(A)(i). Samsung Bioepis admits the FDA approved Samsung Bioepis’s

 Biologics License Application No. 761066 on April 25, 2019. Samsung Bioepis denies that it

 received approval for the use of etanercept to treat “psoriasis.” Samsung Bioepis denies the

 remaining allegations of paragraph 106.

         107. If a doctor were to administer to a patient, or a patient were to self-administer,
 Bioepis’s etanercept biosimilar product for treating psoriasis pursuant to regimens, i.e., methods,
 specified on the FDA-approved label for that product, performing such methods would directly
 infringe one or more claims of the ’605 Patent.

        ANSWER: Denied.

         108. As alleged herein, Bioepis took actions that it intended to cause doctors to
 administer to patients, or patients to self-administer, Bioepis’s etanercept biosimilar product
 pursuant to those methods. Those actions included seeking FDA approval for a label that
 specified treatment methods that, if followed as expected, would infringe the ‘605 patent. On
 information and belief, Bioepis intends to advertise and otherwise inform doctors and patients



                                                  32
Case 2:19-cv-11755-CCC-MF Document 70 Filed 08/05/19 Page 33 of 83 PageID: 797




 that its etanercept biosimilar product is available to treat psoriasis using those claimed treatment
 methods.

        ANSWER: Denied.

         109. As alleged herein, Bioepis was aware of the ’605 Patent and knew that, if its
 etanercept biosimilar product were administered as specified in the FDA label for treating
 psoriasis, such administration would constitute infringement of the ’605 patent.

        ANSWER: Denied.

         110. Immunex/AML are entitled to a declaratory judgment that, by offering to sell, or
 selling within the United States, before the expiration of the ’605 Patent, Bioepis’s etanercept
 biosimilar product, the label for which instructs doctors and patients to follow regimens claimed
 in the ’605 Patent for treating psoriasis, Bioepis would induce infringement of the ’605 Patent.

        ANSWER: Denied.

         111. Immunex/AML do not have an adequate remedy at law and are entitled to
 injunctive relief prohibiting Bioepis from using, inducing others to use, offering to sell, or selling
 within the United States Bioepis’s etanercept biosimilar product for treating psoriasis before the
 expiration of the ’605 Patent.

        ANSWER: Denied.

         COUNT 10: INFRINGEMENT OF THE ‘631 PATENT UNDER 35 U.S.C. §
                               271(e)(2)(C)(ii)

        112.     Paragraphs 1-52 are incorporated by reference as if fully set forth herein.

        ANSWER: Samsung Bioepis incorporates its responses to paragraphs 1-52 as if fully set

 forth herein.

        113. The USPTO duly and legally issued the ’631 Patent, titled “Soluble Tumor
 Necrosis Factor Receptor Treatment of Medical Disorders,” on May 13, 2014. A true and correct
 copy of the ’631 Patent is attached to this Complaint as Exhibit 5.

        ANSWER: Samsung Bioepis admits that the USPTO issued the ‘631 patent on May 13,

 2014. Samsung Bioepis admits that Exhibit 5 to the Complaint purports to be a copy of the ‘631

 patent. Samsung Bioepis admits that the ’631 patent is titled, “Soluble Tumor Necrosis Factor

 Receptor Treatment of Medical Disorders.” Samsung Bioepis denies that the ‘631 patent was

 duly and legally issued. Samsung Bioepis denies the remaining allegations of paragraph 113.



                                                  33
Case 2:19-cv-11755-CCC-MF Document 70 Filed 08/05/19 Page 34 of 83 PageID: 798




         114. The ’631 Patent is generally directed to methods of treating psoriasis and/or
 psoriatic arthritis by administering etanercept subcutaneously in specific dosages. Thus, the ’631
 Patent could have been identified in Immunex’s list pursuant to 42 U.S.C. § 262(l)(3)(A) had
 Bioepis complied with § 262(l)(2)(A).

        ANSWER: This paragraph contains legal contentions, legal argument, and legal

 conclusions to which no answer is required. To the extent a response is required, Samsung

 Bioepis denies the allegations of paragraph 114 as a misstatement of applicable law. See Sandoz

 Inc. v. Amgen Inc., 137 S. Ct. 1664 (2017). Samsung Bioepis denies the remaining allegations of

 paragraph 114.

         115. On information and belief, Bioepis has infringed the ’631 Patent by submitting an
 aBLA referencing Immunex’s ENBREL® and seeking FDA approval under 42 U.S.C. § 262(k)
 to engage in the commercial manufacture, use, or sale of Bioepis’s etanercept biosimilar product
 before the expiration of the ’631 Patent.

        ANSWER: Denied.

         116. On information and belief, Bioepis has known of the ’631 Patent since the
 patent’s issuance or was at least willfully blind to its existence and contents. Despite such
 knowledge or willful blindness, Bioepis nonetheless filed its aBLA with the FDA, seeking
 approval under 42 U.S.C. § 262(k) to engage in the commercial manufacture, use, or sale of
 Bioepis’s etanercept biosimilar product, before the expiration of the ’631 Patent and in violation
 of Immunex/AML’s patent rights. On information and belief, Bioepis copied ENBREL®’s
 labeling, which instructs physicians and patients to administer etanercept subcutaneously for
 treatment of psoriasis and/or psoriatic arthritis in specific dosages, which is covered by the ’631
 Patent.

        ANSWER: Samsung Bioepis admits that it was aware of the existence of the ’631 patent

 at least by the time it submitted Biologics License Application No. 761066 to FDA. Samsung

 Bioepis denies the remaining allegations of paragraph 116.

        117. Immunex/AML are entitled to a judgment that Bioepis has infringed one or more
 claims of the ’631 Patent by submitting an aBLA referencing Immunex’s ENBREL® and seeking
 FDA approval under 42 U.S.C. § 262(k) to engage in the commercial manufacture, use, or sale
 of Bioepis’s etanercept biosimilar product before the expiration of the ’631 Patent.

        ANSWER: Denied.

      118. Immunex/AML would be irreparably harmed if Bioepis is not enjoined from the
 commercial manufacture, use, offer for sale, or sale within the United States, or importation into


                                                 34
Case 2:19-cv-11755-CCC-MF Document 70 Filed 08/05/19 Page 35 of 83 PageID: 799




 the United States of Bioepis’s FDA approved etanercept biosimilar product. Immunex/AML do
 not have an adequate remedy at law and are entitled to injunctive relief preventing Bioepis from
 such infringement of one or more claims of the ’631 Patent.

         ANSWER: Denied.



      COUNT 11: DECLARATORY JUDGMENT OF INFRINGEMENT OF THE ‘631
                      PATENT UNDER 35 U.S.C. § 271(b)

         119.    Paragraphs 1-52 are incorporated by reference as if fully set forth herein.

         ANSWER: Samsung Bioepis incorporates its responses to paragraphs 1-52 as if fully set

 forth herein.

         120. On information and belief, Bioepis sought and has received FDA approval for
 Bioepis’s etanercept biosimilar product under 42 U.S.C. § 262(k) for treating psoriasis and/or
 psoriatic arthritis by administering etanercept subcutaneously in specific dosages.

         ANSWER: Samsung Bioepis admits that it submitted Biologics License Application No.

 761066 pursuant to 42 U.S.C. § 262(k) to obtain FDA approval for its etanercept biosimilar

 product, and that Samsung Bioepis’s Biologics License Application meets the requirements of 42

 U.S.C. § 262(k)(2)(A)(i). Samsung Bioepis admits the FDA approved Samsung Bioepis’s

 Biologics License Application No. 761066 on April 25, 2019. Samsung Bioepis admits that its

 approved label contains indications for the use of its product to treat rheumatoid arthritis,

 polyarticular juvenile idiopathic arthritis in patients aged 2 years or older, psoriatic arthritis,

 ankylosing spondylitis, and plaque psoriasis in patients 4 years or older. Samsung Bioepis

 denies that it received FDA approval “for treating psoriasis” and that either its approved label or

 ENBREL®’s label instructs physicians and patients to administer etanercept “for treating

 psoriasis.” Samsung Bioepis denies the remaining allegations of Paragraph 120.

        121. If a doctor were to administer to a patient, or a patient were to self-administer,
 Bioepis’s etanercept biosimilar product for treating psoriasis and/or psoriatic arthritis pursuant to
 regimens, i.e., methods, specified on the FDA-approved label for that product, performing such
 methods would directly infringe one or more claims of the ’631 Patent.


                                                    35
Case 2:19-cv-11755-CCC-MF Document 70 Filed 08/05/19 Page 36 of 83 PageID: 800




         ANSWER: Denied.

          122. As alleged herein, Bioepis took actions that it intended to cause doctors to
 administer to patients, or patients to self-administer, Bioepis’s etanercept biosimilar product
 pursuant to those methods. Those actions included seeking FDA approval for a label that
 specified treatment methods that, if followed as expected, would infringe the ’631 patent. On
 information and belief, Bioepis intends to advertise and otherwise inform doctors and patients
 that its etanercept biosimilar product is available to treat psoriasis and/or psoriatic arthritis using
 those claimed treatment methods.

         ANSWER: Denied.

         123. As alleged herein, Bioepis was aware of the ’631 Patent and knew that, if its
 etanercept biosimilar product were administered as specified in the FDA label for treating
 psoriasis and/or psoriatic arthritis, such administration would constitute infringement of the ’631
 patent.

         ANSWER: Denied.

         124. Immunex/AML are entitled to a declaratory judgment that, by offering to sell, or
 selling within the United States, before the expiration of the ’631 Patent, Bioepis’s etanercept
 biosimilar product, the label for which instructs doctors and patients to follow regimens claimed
 in the ’631 Patent for treating psoriasis and/or psoriatic arthritis, Bioepis would induce
 infringement of the ’631 Patent.

         ANSWER: Denied.

         125. Immunex/AML do not have an adequate remedy at law and are entitled to
 injunctive relief prohibiting Bioepis from using, inducing others to use, offering to sell, or selling
 within the United States Bioepis’s etanercept biosimilar product for treating psoriasis and/or
 psoriatic arthritis before the expiration of the ’631 Patent.

         ANSWER: Denied.

                                    AFFIRMATIVE DEFENSES

                                             First Defense
                                              (Invalidity)

         1.      One or more claims of the ‘182, ‘522, ‘225, ‘605, and ‘631 patents are invalid for

 failure to satisfy one or more provisions of the patentability requirements specified in 35 U.S.C.

 § 101 et seq., including, without limitation, §§ 101, 102, 103, and 112, or under other judicially-

 created bases for invalidation, including, but not limited to, obviousness-type double patenting.



                                                   36
Case 2:19-cv-11755-CCC-MF Document 70 Filed 08/05/19 Page 37 of 83 PageID: 801




                                           Second Defense
                                       (No Direct Infringement)

        2.        Samsung Bioepis has not, does not, and will not infringe, either literally or under

 the doctrine of equivalents, any valid and enforceable claim of the ’182, ‘522, ‘225, ‘605, and

 ‘631 patents.

                                            Third Defense
                                      (No Indirect Infringement)

        3.        Samsung Bioepis has not, does not, and will not induce or contribute to the

 infringement, either literally or under the doctrine of equivalents, of any valid and enforceable

 claim of the ’182, ‘522, ‘225, ‘605, and ‘631 patents.

                                           Fourth Defense
                                         (No Equitable Relief)

        4.        Plaintiffs are not entitled to preliminary and/or permanent equitable relief.

                                            Fifth Defense
                                        (No Exceptional Case)

        5.        Samsung Bioepis’s actions in defending this case do not give rise to an

 exceptional case under 35 U.S.C. § 285.

                                           Sixth Defense
                 (Unenforceability for Inequitable Conduct—’182 and ’522 Patents)

        6.        Immunex received initial FDA approval for its etanercept product, sold under the

 trade name ENBREL®, in November 1998.

        7.        Based on work done to develop etanercept by its employees or people working on

 its behalf, Immunex applied for and obtained patents, including U.S. Patent Nos. 5,359,760 (the

 “’760 patent”) and 5,605,690 (the “’690 patent”).

        8.        The ’760 and ’690 patents are generally directed to the p75 TNFR and fusion

 proteins comprising the p75 TNFR.



                                                   37
Case 2:19-cv-11755-CCC-MF Document 70 Filed 08/05/19 Page 38 of 83 PageID: 802




          9.      Immunex marked ENBREL® with the ’760 and ’690 patents until those patents

 expired. 1

          10.     The ’760 and ’690 patents expired in 2012 and 2014, respectively.

          11.     Immunex has historically marketed and sold ENBREL® in the United States.

          12.     Immunex has also co-promoted ENBREL® with Pfizer and has paid Pfizer a

 percentage of the annual gross profits on ENBREL® sales in the United States.

          13.     Annual sales of ENBREL® have long exceeded $1 billion. For example, United

 States ENBREL® sales for the years ended December 31, 2009, 2008, and 2007 were $3.5

 billion, $3.6 billion, and $3.2 billion, respectively. In fiscal year 2018, sales of ENBREL®

 exceeded $4.8 billion in the United States.

          14.     Immunex has had and continues to have a strong interest in protecting ENBREL®

 from competition, including from competing biosimilar products.

          15.     Immunex has represented that the following patents cover ENBREL® and

 etanercept biosimilar products, or methods of using ENBREL® and etanercept biosimilar

 products: U.S. Patent Nos. 8,063,182 (“the ’182 patent”); 8,163,522 (“the ’522 patent”);

 7,915,225; 8,119,605; and 8,722,631. 2

          16.     The ’182 patent is entitled “Human TNF Receptor Fusion Protein” and issued on

 November 22, 2011.

          17.     The ’522 patent is entitled “Human TNF Receptor” and issued on April 24, 2012.

          18.     Roche purports to be the current owner of the ’182 and ’522 patents.



 1
  For the purposes of this pleading, “Immunex” refers to Immunex Corporation and Amgen Inc.,
 either collectively or in the alternative.
 2
     U.S. Patent Nos. 7,915,225; 8,119,605; and 8,722,631 expire August 13, 2019.



                                                  38
Case 2:19-cv-11755-CCC-MF Document 70 Filed 08/05/19 Page 39 of 83 PageID: 803




        19.     Immunex purports to be the exclusive licensee of all commercial rights in the

 ’182 and ’522 patents, including all rights to sell ENBREL®.

        20.     AML purports to hold an exclusive license and/or sublicense to the ’182 and ’522

 patents.

        21.     During prosecution of the ’182 and ’522 patents, Immunex, through its

 prosecuting attorneys, including Dr. Rin-Laures and Dr. Sintich, knowingly and intentionally

 filed declarations from Dr. Stewart Lyman containing false statements and upon which – as

 admitted by Immunex – the Patent Office relied in assessing patentability of the ’182 and ’522

 patents, as further detailed below.

        22.     The foregoing entity and individuals engaged in this egregious misconduct with

 the end goals of obtaining additional patent rights associated with ENBREL® and preventing

 competition with ENBREL®.

        23.     Immunex has asserted the ill-gotten ’182 and ’522 patents in two lawsuits in an

 attempt to protect ENBREL® from competition and to maintain Immunex’s market position for

 ENBREL®, including ENBREL®’s price.

        24.     On February 26, 2016, Plaintiffs initiated a lawsuit against Sandoz Inc., Sandoz

 International GmbH, and Sandoz GmbH (collectively, “Sandoz”), alleging that Sandoz had

 committed an act of infringement under 35 U.S.C § 271(e)(2)(C) by submitting a Biologics

 License Application to FDA seeking approval to commercially manufacture, use, offer for sale,

 sell, distribute in, or import into the United States an etanercept biosimilar product prior to




                                                  39
Case 2:19-cv-11755-CCC-MF Document 70 Filed 08/05/19 Page 40 of 83 PageID: 804




 expiration of, among others, the ’182 and ’522 patents. See ECF No. 1, Immunex Corp., et al. v.

 Sandoz Inc., et al., Civil Action No. 2:16-cv-01118-CCC-MF (D.N.J.). 3

        25.     On April 30, 2019, Plaintiffs initiated this lawsuit, alleging that Samsung Bioepis

 has committed an act of infringement under 35 U.S.C § 271(e)(2)(C) by submitting a Biologics

 License Application to FDA seeking approval to commercially manufacture, use, offer for sale,

 sell, distribute in, or import into the United States its etanercept biosimilar product prior to

 expiration of, among others, the ’182 and ’522 patents.

        26.     As detailed below, the ’182 and ’522 patents are unenforceable due to inequitable

 conduct committed by: Immunex, at least through its prosecuting attorneys, including Dr. Rin-

 Laures and Dr. Sintich, and its declarant Dr. Lyman.

                   Overview of Roche’s p55 TNFR Fusion Protein Research & Patents

        27.     On information and belief, in the late 1980s, Roche scientists cloned and

 sequenced the human 55 kilodalton protein (p55) TNFR.

        28.     On information and belief, as of 1990, persons employed by or working on behalf

 of Roche, including at least the named inventors of the ’182 and ’522 patents, sought to develop

 a fusion protein containing part or all of the p55 TNFR for therapeutic use.

        29.     On August 31, 1990, Roche filed European Patent Application No. 90116707.2,

 which purports to disclose the concept of fusing fragments of the p55 TNFR to portions of

 human IgG1 antibody.




 3
  Citations to documents filed in Immunex Corp., et al. v. Sandoz Inc., et al., Civil Action No.
 2:16-cv-01118-CCC-MF (D.N.J.), have not been attached to this pleading solely for efficiency
 purposes, and are intended to be and are hereby incorporated by reference.



                                                   40
Case 2:19-cv-11755-CCC-MF Document 70 Filed 08/05/19 Page 41 of 83 PageID: 805




        30.      On September 10, 1990, Roche filed U.S. Patent Application No. 07/580,013

 (“the ’013 application”), which purports to claim priority to European Patent Application No.

 90116707.2.

        31.      On July 21, 1993, Roche filed U.S. Patent Application No. 08/095,640 (the “’640

 application”), which is a continuation of the ’013 application (which in turn purports to claim

 priority to European Patent Application No. 90116707.2).

        32.      The ’640 application issued as U.S. Patent No. 5,610,279 and is generally directed

 at fusion proteins of the p55 TNFR and IgG.

        33.      On May 19, 1995, Roche filed U.S. Patent Application No. 08/444,790 (“the ’790

 application”) and U.S. Patent Application No. 08/444,791 (“the ’791 application”).

        34.      Both the ’790 and ’791 applications purport to claim priority to the ’013

 application.

        35.      Both the ’790 and ’791 applications were filed before the Uruguay Round

 Agreements Act (“GATT”), Pub. L. No. 103-465, 108 Stat. 4809 (1994) (codified at 35 U.S.C. §

 154(a)(2)), went into effect in June 1995.

        36.      The ’182 patent issued from the ’790 application and the ’522 patent issued from

 the ’791 application.

        37.      Because the ’182 and ’522 patents issued from pre-GATT applications, those

 applications never published.

        38.      The public could not have known of the ’790 and ’791 applications until they

 were allowed by the Patent Office and issued as the ’182 and ’522 patents in 2011 and 2012,

 respectively.




                                                 41
Case 2:19-cv-11755-CCC-MF Document 70 Filed 08/05/19 Page 42 of 83 PageID: 806




          39.   Because the ’182 and ’522 patents issued from pre-GATT applications, they

 expire seventeen years after issuance, on November 22, 2028 for the ’182 patent and on April 24,

 2029 for the ’522 patent.

          40.   The issued claims of the ’182 patent are generally directed to TNFR fusion

 proteins comprising a soluble fragment of p75 TNFR fused to the hinge, CH2, and CH3 heavy

 chain domains of a human IgG antibody, wherein the protein specifically binds human TNF.

          41.   The issued claims of the ’522 patent are generally directed to polynucleotides

 encoding and methods for producing TNFR fusion proteins comprising the soluble extracellular

 domain of p75 TNFR fused to the hinge, CH2, and CH3 heavy chain domains of a human IgG

 antibody.

          42.   There is no disclosure in any of the ’013, ’790, or ’791 applications as filed, or in

 European Patent Application No. 90116707.2, of the complete amino acid sequence of the p75

 TNFR or the “extracellular region” of the p75 TNFR, nor is there any working example of any

 fusion protein containing part or all of the p75 TNFR.

     Roche’s Early Prosecution of the ’790 and ’791 Applications and Dealings with Immunex4

          43.   As submitted by preliminary amendment, the claims of the ’790 application were

 directed to, among other things, TNFR fusion proteins comprising soluble TNF-binding

 fragments of p55 TNFR. (Ex. 1 at 98-100.) None of the claims in the preliminary amendment

 referenced p75 TNFR.

          44.   For nearly ten years prosecuting the ’790 application, Roche pursued claims

 referencing p55 TNFR but not p75 TNFR. During the time period in which Roche controlled

 4
  Samsung Bioepis hereby incorporates by reference the entire file histories for the prosecution
 of both the ’790 application and ’791 application. Due to the large size of these file histories,
 only excerpts of the file histories have been submitted as exhibits to this Answer.



                                                 42
Case 2:19-cv-11755-CCC-MF Document 70 Filed 08/05/19 Page 43 of 83 PageID: 807




 prosecution of the ’790 patent, Roche made clear it was not pursuing claims directed towards

 p75 TNFR. For example, in May 19, 1995, Roche stated “[i]n this divisional application, the

 new claims are directed to a protein of the 55 kD species.” (Id. at 101.) Similarly, in remarks

 made on February 28, 1997, Roche stated “applicants are not herein claiming a 75 kD protein.”

 (Ex. 2 at 6.)

         45.     As submitted by preliminary amendment, the claims of the ’791 application were

 directed to, among other things, polynucleotides encoding TNFR fusion proteins comprising

 soluble TNF-binding fragments of p55. (Ex. 3.)

         46.     For nearly five years prosecuting the ’791 application, Roche pursued claims

 directed to polynucleotides encoding soluble TNF-binding fragments of p55 and not p75. Again,

 Roche made clear that it was not pursuing claims directed towards p75 TNFR. For example, in

 the Preliminary Amendment made in May 19, 1995, Roche stated:

         In the parent application U.S. Serial No. 08/095,640, the claims were restricted
         into Group I: claims 44-57, drawn to protein and antibody, Group II: claims 58-
         82, drawn to DNA, vector, and host, and Group III: claims 83-84, drawn to a
         method of isolating proteins, and further restricted into species, a 55 kD protein
         and a 75 kD protein. This divisional application is directed to the DNA, vector,
         and host of Group III encoding the 55 kD protein, which was subject matter not
         elected for prosecution in the parent application

 (Id. at 4.)

         47.     In 1999, Immunex licensed the pending ’790 and ’791 patent applications from

 Roche, with a license effective date sometime in 1998 and before the launch of ENBREL®.

 Plaintiffs’ Proposed Findings of Facts and Conclusions of Law at ⁋ 70, Immunex Corp. v.

 Sandoz Inc., Civil Action No. 2:16-cv-01118-CCC-MF (ECF No. 648, Oct. 23, 2018) (D.N.J.).

         48.     On August 24, 2000, two years after the FDA approved ENBREL®, Roche filed

 an amendment in the ’791 application causing the then-pending claims to be directed to a DNA




                                                 43
Case 2:19-cv-11755-CCC-MF Document 70 Filed 08/05/19 Page 44 of 83 PageID: 808




 sequence which encodes a chimeric protein comprising (i) a first DNA sequence encoding the

 soluble portion of an insoluble human TNF binding protein having an apparent molecular weight

 of either 55 kD or 75 kD, joined to (ii) a second DNA sequence encoding all domains of the

 constant region of the heavy chain of human IgG, other than the first domain. (Ex. 5.)

         49.    The August 24, 2000 amendment was the first time during prosecution of the ’791

 application where Roche submitted for examination claims directed to any aspect of the p75

 TNFR.

         50.    On information and belief, in 2002 Roche discontinued development of its clinical

 candidate lenercept, a p55 TNFR-IgG1 fusion protein.

           Immunex Gains Control of Prosecuting the ’790 and ’791 Applications and
                    Redirects the Claims to p75 TNFR Fusion Proteins

         51.    In 2004, Immunex obtained from Roche at least an exclusive, fully paid-up

 license to the ’790 and ’791 patent applications by an Accord and Satisfaction Agreement

 executed on June 7, 2004 by Amgen Inc., which acquired Immunex in 2002.

         52.    Immunex’s goals in entering into Accord and Satisfaction Agreement included

 obtaining the right to guide prosecution of the ’790 and ’791 applications and additional patent

 protection for ENBREL®. Plaintiffs’ Post-Trial Brief at 11, Immunex Corp. v. Sandoz Inc., Civil

 Action No. 2:16-cv-01118-CCC-MF (ECF No. 645, Oct. 23, 2018) (D.N.J.); Plaintiffs’ Proposed

 Findings of Facts and Conclusions of Law at ⁋ 73, Immunex Corp. v. Sandoz Inc., Civil Action

 No. 2:16-cv-01118-CCC-MF (ECF No. 648, Oct. 23, 2018) (D.N.J.).

         53.    On information and belief, the Accord and Satisfaction Agreement gave Immunex

 the right to control prosecution of the ’790 and ’791 applications.

         54.    Roche has admitted that, after entering into the Accord and Satisfaction

 Agreement, Roche still owed a duty of candor to the Patent Office concerning prosecution of the



                                                 44
Case 2:19-cv-11755-CCC-MF Document 70 Filed 08/05/19 Page 45 of 83 PageID: 809




 ’790 and ’791 applications. Plaintiffs’ Post-Trial Brief at 11, Immunex Corp. v. Sandoz Inc.,

 Civil Action No. 2:16-cv-01118-CCC-MF (ECF No. 645, Oct. 23, 2018) (D.N.J.); see also

 Defendants’ Post-Trial Findings of Fact and Conclusions of Law at ⁋ 69, Immunex Corp. v.

 Sandoz Inc., Civil Action No. 2:16-cv-01118-CCC-MF (ECF No. 647, Oct. 23, 2018) (D.N.J.).

        55.     On October 6, 2004, Immunex obtained power of attorney over, and the full

 authority to prosecute, the ’790 and ’791 applications. See, e.g., Defendants’ Post-Trial Findings

 of Fact and Conclusions of Law at ⁋ 59, Immunex Corp. v. Sandoz Inc., Civil Action No. 2:16-

 cv-01118-CCC-MF (ECF No. 647, Oct. 23, 2018) (D.N.J.), see also (Exs. 6, 7.)

        56.     As of October 6, 2004, Immunex prosecuted the ’790 and ’791 applications and

 owed a duty of candor to the Patent Office.

        57.     On December 9, 2004, Immunex filed an amendment in the ’791 application

 causing the then-pending claims to be directed to a polynucleotide encoding a TNFR fusion

 protein and comprising two polynucleotide subsequences, wherein (i) the first polynucleotide

 subsequence encodes a soluble fragment of insoluble TNFR that has a molecular weight of 75

 kD, (ii) the second polynucleotide subsequence encodes all of the domains of the constant region

 of human IgG heavy chain other than the first domain, and (iii) the recombinant protein exhibits

 specific TNF binding activity. (Ex. 8.)

        58.     The claims presented in the December 9, 2004 amendment in the ’791 application

 removed all references to p55 TNFR from the pending claims. (Ex. 8 at 9-12.)

        59.     Thus, it was not until Immunex gained control over prosecution of the ’791

 application that claims related to only the p75 TNFR (and not the p55 TNFR) were presented for

 examination.




                                                45
Case 2:19-cv-11755-CCC-MF Document 70 Filed 08/05/19 Page 46 of 83 PageID: 810




        60.     On January 12, 2005, Immunex filed an amendment in the ’790 application

 causing the then-pending claims to be directed to a TNFR fusion protein comprising (a) a soluble

 fragment of a TNF receptor, wherein the TNF receptor (i) binds TNF, (ii) has an apparent

 molecular weight of about 55 or 75 kD on a non-reducing polyacrylamide gel, and (iii)

 comprises a fragment of the amino acid sequence of SEQ ID NO: 1, 2, 3 or 4, and (b) comprises

 all of the domains of the constant region of a human IgG heavy chain other than the first domain

 of said constant region. (Ex. 9.)

        61.     The January 12, 2005 amendment in the ’790 application was the first time during

 prosecution that claims directed to any aspect of the p75 TNFR were submitted for examination.

        62.     Thus, it was not until Immunex gained control over prosecution of the ’790

 application that claims related to the p75 TNFR were presented for examination.

 During Prosecution of the ’790 Application, Dr. Stewart Lyman Executed a False Declaration
   Drafted by Immunex’s Lawyers that Immunex and Its Counsel, Dr. Rin-Laures and Dr.
            Sintich, Submitted to the Patent Office to Overcome Claim Rejections

        63.     On April 5, 2005, the Examiner rejected the then-pending claims in the ’790

 application on the basis of nonstatutory double patenting and indefiniteness. (Ex. 10.)

        64.     On October 5, 2005, Immunex, through its prosecuting attorney, Dr. Sharon

 Sintich, submitted an Amendment and Request for Reconsideration in which claims were

 canceled, claims were amended, and new claims were added. By this amendment, the claim set

 referenced only the 75 kilodalton TNFR, and all references to the 55 kilodalton TNFR were

 deleted. (Ex. 11.)

        65.     On December 14, 2005, Immunex, through its prosecuting attorney, Dr. Sintich,

 submitted a Supplemental Amendment that corrected typographical errors in the claims

 submitted on October 5, 2005. (Ex. 12.)



                                                46
Case 2:19-cv-11755-CCC-MF Document 70 Filed 08/05/19 Page 47 of 83 PageID: 811




        66.     On April 3, 2006, the Examiner issued an office action concerning the ’790

 application, non-finally rejecting the pending claims for lack of enablement, lack of written

 description, and/or obviousness. (Ex. 13.)

        67.     On October 6, 2006, Immunex, through its prosecuting attorney, Dr. Sintich,

 submitted an Amendment and Request for Reconsideration in which claims were canceled,

 claims were amended, and new claims were added. (Ex. 14.) In response to the Examiner’s

 written description rejection, Immunex argued that “the specification does disclose the full

 length amino acid sequence of TNFR and TNF-binding deletion fragments thereof by citing

 Smith, et al., Science 248:1019-1023 (1990) (“Smith (1990)”, Exhibit G hereto).” (Id. at 26.)

        68.     On February 23, 2007, the Examiner issued an office action concerning the ’790

 application, finally rejecting all pending claims for, among other reasons, lack of written

 description under 35 U.S.C. § 112. (Ex. 15.)

        69.     The Examiner stated:

        [T]he broadest claims encompass any TNF-binding soluble fragment of a 75 kD
        insoluble TNF-binding receptor that comprises SEQ ID NO: 10. Therefore, this
        fragment can be as long as the entire extracellular domain (comprising the entirety
        of SEQ ID NO: 4), or it can be as small as one amino acid from SEQ ID NO: 4.
        However, Applicants do not teach any amino acid sequence(s) that can actually
        bind TNF. Applicants do not disclose any teachings demonstrating that SEQ ID
        NO: 4 (missing 48 amino acids of the extracellular domain of TNFR2) can bind
        TNF.

 (Id. at 6-7 (emphasis original).)

        70.     The Examiner further stated:

        The specification does not provide evidence that Applicants were in possession of
        any TNF-binding soluble fragments of an insoluble 75 kD TNF-binding receptor
        comprising SEQ ID NO: 10. While the sequence of the entire extracellular
        domain of the 75 kD TNF receptor was publicly available in the references of
        Smith (1990) and Dembic (1990) at the time of filing of the instant application,
        there is no description in the instant specification of these specific full-length




                                                 47
Case 2:19-cv-11755-CCC-MF Document 70 Filed 08/05/19 Page 48 of 83 PageID: 812




         sequences, or any description that suggests using these full-length sequences in
         the claimed fusion proteins.

 (Id. at 8-9.)

         71.     The Examiner also stated that “[w]hile the specification cites Smith (1990) on

 page 10, the specification does not contemplate use of the sequence of the full length

 extracellular domain of the receptor taught in Smith.” (Id. at 9.) The Examiner continued, “[t]he

 reference to Smith in the specification does not refer to a nucleotide sequence encoding the full-

 length extracellular domain of the receptor disclosed in Smith.” (Id.)

         72.     Figure 4 of the ’790 application is the “[n]ucleotid [sic] sequence and deduced

 amino acid sequence for cDNA clones derived from 75/65 kD TNF-BP.” (Ex. 1 at 15.) SEQ ID

 NO:4 in the ’790 application corresponds to Figure 4. (Ex. 16 at 14.)

         73.     Figure 3B of Smith (1990) discloses the full length p75 TNFR protein and

 includes the sequence for its entire extracellular domain. (Ex. 17 at 1021.)

         74.     On August 6, 2007, Immunex, through its prosecuting attorney, Dr. Li-Hsien Rin-

 Laures, submitted an Amendment Under 37 CFR §1.116 and Request for Reconsideration

 (hereinafter the “August 6, 2007 response”) in which claims were canceled and amended, and

 arguments responsive to the February 23, 2007 office action were made. (Ex. 18.)

         75.     Together with the August 6, 2007 response, Immunex, through its prosecuting

 attorney, Dr. Rin-Laures, submitted the Declaration of Stewart Lyman, Ph.D. under 37 C.F.R. §

 1.132, executed on May 22, 2007, and that included Exhibits A-D. (See Declaration Under 37

 C.F.R. § 1.132 of Stewart Lyman (“First Lyman Declaration”), attached hereto as Ex. 19.)

         76.     In the First Lyman Declaration, Dr. Lyman “declare[s] that all statements made

 herein of my own knowledge are true, that all statements made on information and belief are

 believed to be true, and that these statements were made with the knowledge that willful false



                                                 48
Case 2:19-cv-11755-CCC-MF Document 70 Filed 08/05/19 Page 49 of 83 PageID: 813




 statements and the like so made are punishable by fine or imprisonment, or both (18 U.S.C. §

 1001), and may jeopardize the validity of the application or any patent issuing thereon.” (Id. at ¶

 25.)

        77.     Although Dr. Lyman executed his first declaration on May 22, 2007, he thereafter

 made handwritten revisions to it on July 17, 2007. (See id. at ¶¶ 7, 21.)

        78.     Together with the August 6, 2007 response, Immunex, through its prosecuting

 attorney, Dr. Rin-Laures, submitted a Second Declaration of Stewart Lyman, Ph.D. under 37

 C.F.R. § 1.132 executed on July 17, 2007. (See Declaration Under 37 C.F.R. § 1.132 of Stewart

 Lyman (“Second Lyman Declaration”), attached hereto as Ex. 20.)

        79.     In the Second Lyman Declaration, Dr. Lyman “declare[s] that all statements made

 herein of my own knowledge are true, that all statements made on information and belief are

 believed to be true, and that these statements were made with the knowledge that willful false

 statements and the like so made are punishable by fine or imprisonment, or both (18 U.S.C. §

 1001), and may jeopardize the validity of the application or any patent issuing thereon.” (Id. at ¶

 5.)

        80.     In the August 6, 2007 response, Dr. Rin-Laures, “request[ed] entry of the attached

 [First Lyman] Declaration to provide evidence concerning knowledge in the art and the

 relevance of published information to those of skill in the art.” (Ex. 18 at 8.)

        81.      In the August 6, 2007 response, Dr. Rin-Laures described the Second Lyman

 Declaration as including representations from Dr. Lyman “that his factual statements and

 conclusions with respect to the instant application apply also to the priority application as of its

 priority date, and that the relevant written description of both is the same.” (Id.)




                                                  49
Case 2:19-cv-11755-CCC-MF Document 70 Filed 08/05/19 Page 50 of 83 PageID: 814




         82.     In the August 6, 2007 response, Dr. Rin-Laures represented that Dr. Lyman was

 “qualified to attest to what one of skilled in the art would have understood from reading the

 application as of September 10, 1990.” (Id. at 7-8.)

         83.     According to the First Lyman Declaration:

         -       Dr. Lyman was “a scientist at Immunex Corporation for 14 years, eventually

                 becoming Director of Extramural Research.” (Ex. 19 at ¶ 1.)

         -       In 1990, Dr. Lyman “was well experienced in the molecular biology of type I

                 transmembrane receptors.” (Id. at ¶ 5.)

         -       After Amgen acquired Immunex in 2002, Dr. Lyman “stayed on and worked for

                 Amgen for three months in a transitional role” before leaving to manage his own

                 consulting business. (Id. at ¶ 1.)

         -       At the time his declaration was submitted to the Patent Office in August 2007, Dr.

                 Lyman owned one hundred shares of Amgen stock. (Id.)

         84.     In the August 6, 2007 response, Dr. Rin-Laures explained to the Patent Office that

 the First Lyman Declaration was being submitted “in order to respond to a new position with

 regard to the written description rejection raised by the Examiner in this Action,” and “to provide

 evidence concerning knowledge in the art and the relevance of published information to those of

 skill in the art.” (Ex. 18 at 7-8.) In addition, Dr. Rin-Laures told the Patent Office that the First

 Lyman Declaration was submitted “as supplemental support,” that the proposed claim

 amendments were fully supported by the application and that the applicants were in possession

 of the invention at the time of filing. (Id. at 9.)

         85.     In the August 6, 2007 response, Dr. Rin-Laures relied on the First Lyman

 Declaration to rebut the Examiner’s rejection that applicants did not have possession of the




                                                       50
Case 2:19-cv-11755-CCC-MF Document 70 Filed 08/05/19 Page 51 of 83 PageID: 815




 invention at the time of the filing due to the absence of a description of the full-length

 extracellular domain of the 75 kD receptor.

         86.    Based on the First Lyman Declaration, Dr. Rin-Laures argued “that ‘one skilled in

 the art at the time would have understood that the application contemplated that the entire

 extracellular region of p75 TNFR was a specific example of a soluble fragment of a TNF binding

 protein.’” (Id.)

         87.    Dr. Rin-Laures stated:

         Dr. Stewart Lyman was asked to evaluate what one skilled in the art at the time
         would have understood, from reading the specification. As part of this evaluation,
         he came to the factual conclusion that one skilled in the art would have
         understood that Applicants contemplated fusion of the extracellular domain of the
         p75 TNFR to all domains of a human immunoglobulin constant region, other than
         the first domain.

 (Id. at 10.)

         88.    The First Lyman Declaration states,

         Since the amino acid sequence of Figure 4 is almost identical (almost 99%
         identical) to that of Smith, it would be clear to one of skill in the art that the
         protein represented by the Figure 4 sequence was the same protein described in
         Smith. Attached as Exhibit D is an alignment of the Figure 4 sequence with the
         complete sequence of p75 TNFR to illustrate this point.

 (Ex. 19 at ⁋ 16.)

         89.    The First Lyman Declaration further states,

         Second, the Office Action takes the sentences citing Smith (1990) out of the context of
         the entire paragraph. When the entirety of the paragraph is read, one sees that the
         paragraph begins with a statement indicating that this paragraph is describing soluble and
         non-soluble fragments of TNF binding proteins. Thus, one of skill in the art would have
         concluded that the citation to Smith (1990) was a reference to whatever soluble or non-
         soluble fragments of TNF binding proteins were described in the article. The relevant
         paragraph is reproduced in its entirety below:

                In addition hereto, the present invention is also concerned with
                DNA sequences coding for proteins and soluble or non-soluble
                fragments thereof, which bind TNF. Thereunder there are to be



                                                  51
Case 2:19-cv-11755-CCC-MF Document 70 Filed 08/05/19 Page 52 of 83 PageID: 816




                  understood, for example, DNA sequences coding for non-soluble
                  proteins or soluble as well as non-soluble fragments thereof, which
                  bind TNF, such DNA sequences being selected from the following
                  (a) DNA sequences as given FIG. 1 or FIG. 4 as well as their
                  complementary strands, or those which include these sequences;
                  (b) DNA sequences which hybridize with sequences defined under
                  (a) or fragments thereof;
                  (c) DNA sequences which, because of the degeneracy of the genetic
                  code, do not hybridize with sequences as defined under (a) and (b),
                  but which code for polypeptides having exactly the same amino
                  acid sequence.
                  That is to say, the present invention embraces not only allelic
                  variants, but also those DNA sequences which result from deletions,
                  substitutions and additions from one or more nucleotides of the
                  sequences given in FIG. 1 or FIG. 4, whereby in the case of the
                  proteins coded thereby there come into consideration, just as before,
                  TNF-BP. One sequence which results from such a deletion is
                  described, for example, in Science 248, 1019-1023, (1990).

         Specification, page 9, line 19 through page 10, line 10. Despite differences between the
         sequences disclosed in the application and those in Smith (1990) article, I would interpret
         this paragraph to mean that the Smith sequence was contemplated by the inventors
         because the Smith (1990) article is specifically cited.

 (Id. at ⁋ 20.)

         90.      Several statements in the First Lyman Declaration were demonstrably false at the

 time they were made to the Patent Office.

 Exhibit D of the First Lyman Declaration Does Not Compare the Sequence of Figure 4 with the
 Complete Sequence of Smith’s p75 TNFR

         91.      Contrary to Dr. Lyman’s sworn testimony in the First Lyman Declaration, a

 person of ordinary skill in the art at the time of the alleged inventions of the ’790 and ’791

 applications would have understood that Exhibit D of the First Lyman Declaration does not

 compare the sequence of Figure 4 of the ’790 application with the complete sequence of p75

 TNFR from Smith (1990).




                                                  52
Case 2:19-cv-11755-CCC-MF Document 70 Filed 08/05/19 Page 53 of 83 PageID: 817




           92.   A person of ordinary skill in the art would have understood that Exhibit D of the

 First Lyman Declaration does not contain the complete sequence of p75 TNFR from Smith

 (1990).

           93.   In Exhibit D of the First Lyman Declaration, only a portion of the amino acid

 sequence of p75 TNFR from Smith (1990) is depicted in the sequence alignment. In particular,

 the amino acid sequence of p75 TNFR from Smith (1990), which is on the upper line of the

 alignment, begins at position 51, not position 1. For at least this reason, a person of ordinary

 skill in the art at the time of the alleged inventions of the ’790 and ’791 applications, and as of

 the date of the First Lyman Declaration, would have understood that Exhibit D of the First

 Lyman Declaration does not contain the complete sequence of p75 TNFR from Smith (1990)

 because amino acids 1-50 are missing, and is not “an alignment of the Figure 4 sequence with the

 complete sequence of the p75 TNFR [from Smith (1990)] . . .” as Dr. Lyman testified. (Ex. 19 at

 ⁋ 16.)

           94.   A person of ordinary skill in the art would have also understood that Exhibit D of

 the First Lyman Declaration does not compare the identities of the complete amino acid

 sequence of the p75 TNFR from Smith (1990) and the amino acid sequence of Figure 4 of the

 ’790 application.

           95.   Exhibit D of the First Lyman Declaration compares the sequence of Figure 4 of

 the ’790 application with only a portion of the sequence of p75 TNFR from Smith (1990).

           96.   In Exhibit D of the First Lyman Declaration, the amino acid sequence of a portion

 of the p75 TNFR from Smith (1990) is depicted on the top line of the sequence alignment. That

 portion of the sequence depicts amino acid residues 51 to 461, with one introduced gap.




                                                  53
Case 2:19-cv-11755-CCC-MF Document 70 Filed 08/05/19 Page 54 of 83 PageID: 818




        97.     In Exhibit D of the First Lyman Declaration, the amino acid sequence of Figure 4

 of the ’790 application is depicted in full on the bottom line of the sequence alignment and

 includes amino acid residues 1 to 392.

        98.     Exhibit D of the First Lyman Declaration compares amino acids 1 to 392 of the

 sequence of Figure 4 of the ’790 application with amino acids 71 to 461 (including one

 introduced gap) of the sequence of p75 TNFR from Smith (1990).

        99.     Thus, a person of ordinary skill in the art would have understood that Exhibit D of

 the First Lyman Declaration compares the amino acid sequence of Figure 4 of the ’790

 application with only a subsequence of the amino acid sequence of the p75 TNFR from Smith

 (1990), and not the complete amino acid sequence of the p75 TNFR from Smith (1990).

        100.    Exhibit D of the First Lyman Declaration reports a “percent similarity” and

 “percent identity” of 98.977 percent between the amino acid sequence of Figure 4 of the ’790

 application and the subsequence of p75 TNFR from Smith (1990) comprised of amino acids 71

 to 461 (including one gap).

        101.    Exhibit D of the First Lyman Declaration describes only that the matching regions

 between these two sequences have a 98.977 percent identity.

        102.    On information and belief, a person of ordinary skill in the art would understand

 the proper way to characterize the percent identity of the overlapping portions of the sequences

 of Figure 4 of the ’790 application and the p75 TNFR from Smith (1990) would be to specify

 that the percent identity only applied to the specific portions of the sequences that were

 compared. In other words, a person of ordinary skill would not have said the amino acid

 sequence of Figure 4 of the ’790 application is almost identical to that of Smith (1990) without




                                                  54
Case 2:19-cv-11755-CCC-MF Document 70 Filed 08/05/19 Page 55 of 83 PageID: 819




 qualifying that only a subsequence of Smith (1990) was used in the determination of sequence

 identity. The First Lyman Declaration did not do so.

        103.     Exhibit D of the First Lyman Declaration does not describe the percent similarity

 or percent identity between the amino acid sequence of Figure 4 of the ’790 application and the

 complete amino acid sequence of the p75 TNFR from Smith (1990).

        104.    The sequence of Figure 4 of the ’790 application is not “almost identical (almost

 99% identical) to that of Smith” as Dr. Lyman told the Patent Office in the First Lyman

 Declaration.

        105.    At trial in Immunex Corp., et al. v. Sandoz Inc., et al., No. 2:16-cv-01118-CCC-

 MF (D.N.J.), Sandoz’s expert, Dr. Daniel Capon, testified regarding paragraph 16 and Exhibit D

 of the First Lyman Declaration. (See Trial Transcript, Day 3 PM, attached hereto as Ex. 21.)

        106.    Dr. Capon is a known leader in the field of fusion proteins, as well as the lead

 author on prior art that served as the basis of multiple rejections of the ’182 and ’522 patents

 during prosecution. (See e.g., Ex. 13 at 10-12, Ex. 15 at 13.)

        107.    Dr. Capon testified that paragraph 16 of the First Lyman Declaration contains a

 “false statement”:

        Q.      This says, ‘Since the amino acid sequence of Figure 4 is almost identical, almost
                99% identical, to that of Smith, it would be clear to one of skill in the art that the
                protein represented by the Figure 4 sequence was the same protein described in
                Smith.’ Is that a true statement, Doctor?

        A.      No, it’s a false statement.

 (Ex. 21 at 105:7-13.)

        108.    Dr. Capon also testified the statement above from Dr. Lyman’s declaration is “on

 its face untrue and misleading.” (Id. at 109:8-17.)




                                                  55
Case 2:19-cv-11755-CCC-MF Document 70 Filed 08/05/19 Page 56 of 83 PageID: 820




           109.   Dr. Capon further testified that Exhibit D to the First Lyman Declaration does not

 contain the complete sequence from Smith (1990). (Id. at 105:18-106:2.)

           110.   Dr. Capon further testified there was an “over 20 percent difference” in the

 complete sequence of Smith (1990) as compared to the sequence of Figure 4. (Id. at 106:3-6.)

           111.   Dr. Capon testified that the protein sequences described in Smith (1990) and

 Figure 4 were so different as to be considered “different protein[s].” (Id. at 106:7-15.)

           112.   Dr. Capon further characterized the computerized alignment of the amino acid

 sequences in Exhibit D of the First Lyman Declaration and the conclusion of 98.977 percent

 identity between them as “[a] classic case of garbage in, garbage out.” (Id. at 108:9-24.)

           113.   Dr. Capon further testified that the conclusion of 98.977 percent identity reached

 in Exhibit D of the First Lyman Declaration relates only to where the two sequences are

 overlapping, and that is “not what Dr. Lyman testified to.” (Id. at 108:25-109:17.)

           114.   Dr. Capon’s testimony further demonstrates the falsity of the statements in

 paragraph 16 of the First Lyman Declaration that (a) “the amino acid sequence of Figure 4 is

 almost identical (almost 99% identical) to that of Smith,” and (b) that “Attached as Exhibit D is

 an alignment of the Figure 4 sequence with the complete sequence of p75 TNFR to illustrate this

 point.”

           115.   At trial in Immunex Corp., et al. v. Sandoz Inc., et al., No. 2:16-cv-01118-CCC-

 MF (D.N.J.), Dr. Lyman testified by deposition. 5

           116.   Dr. Lyman testified “that the reference to Smith 1990 in the specification does not

 direct a POSA to ‘[u]se Smith to complete the sequence of Figure 4.’” Defendants’ Post-Trial


 5
   The deposition testimony of Dr. Lyman played at the trial in Immunex Corp., et al. v. Sandoz
 Inc., et al., No. 2:16-cv-01118-CCC-MF (D.N.J.) is not currently publicly available.




                                                  56
Case 2:19-cv-11755-CCC-MF Document 70 Filed 08/05/19 Page 57 of 83 PageID: 821




 Brief at 29-30, Immunex Corp. v. Sandoz Inc., Civil Action No. 2:16-cv-01118-CCC-MF (ECF

 No. 646, Oct. 23, 2018) (D.N.J.)

        117.    This testimony is inconsistent with Dr. Lyman’s sworn testimony in the First

 Lyman Declaration, which stated at paragraph 20, “I would interpret this paragraph to mean that

 the Smith sequence was contemplated by the inventors because the Smith (1990) article is

 specifically cited.” (Ex. 19 at ¶20.)

        118.    On information and belief, Dr. Lyman testified that he did not personally write his

 declaration; instead, Immunex’s attorneys drafted the declaration in the first instance for him to

 review and sign.

  The Patent Office Relies On Dr. Lyman’s False Declaration During Prosecution of the ’790
                Application and Withdraws the Written Description Rejection

        119.    On August 23, 2007, Immunex, through its prosecuting attorney, William K.

 Merkel, filed a Notice of Appeal from the Examiner to the Board of Patent Appeals and

 Interferences and a Request for Oral Hearing before the Board of Patent Appeals and

 Interferences. (Ex. 22.)

        120.    On October 9, 2007 the Examiner issued an Advisory Action before the Filing of

 an Appeal Brief. (Ex. 23.) The Advisory Action noted that “the affidavit or other evidence”

 submitted on August 6, 2007 was entered. (Id. at 2.) The Examiner considered the First Lyman

 Declaration but found it “is not sufficient to overcome the rejection of the claims” and listed

 several reasons. (Id. at 5.)

        121.    On February 28, 2008, Immunex, through its prosecuting attorneys, Dr. Rin-

 Laures and Dr. Sintich, submitted an Appeal Brief to the Board of Patent Appeals and

 Interferences (“the Board”). (Ex. 24.) Among other things, Immunex’s Appeal Brief addressed

 a written description rejection. (Id.)



                                                 57
Case 2:19-cv-11755-CCC-MF Document 70 Filed 08/05/19 Page 58 of 83 PageID: 822




         122.   In its Appeal Brief, Immunex’s counsel relied heavily on the First Lyman

 Declaration, referencing it more than 25 times.

         123.   Indeed, the Appeal Brief states: “In response to the Final Office Action,

 Appellants submitted a Declaration Under 37 C.F.R. 1.132 of Stewart Lyman, Ph.D. (the ‘Lyman

 Declaration’) [Appendix B-143] to provide evidence regarding what the specification reasonably

 conveyed to the skilled artisan.” (Ex. 24 at 18.)

         124.   As one example, Dr. Rin-Laures and Dr. Sintich argued against the pending

 written description rejection by invoking the First Lyman Declaration, including paragraph 16, as

 follows:

         Factual evidence in the Lyman Declaration, paragraph 17 [Appendix B-143],
         confirms that the skilled artisan would have understood at the time that
         ‘[a]lthough the working examples exemplify a fusion protein comprising the
         entire extracellular region of the 55 kd TNFR, it is readily apparent that the
         application’s description applies equally to the 75 kd TNFR.’ Factual evidence in
         the Lyman Declaration, paragraph 16 [Appendix B-143], also confirms that the
         partial DNA sequence of p75 TNFR in Figure 4 would have been sufficient for a
         skilled artisan to determine that the protein represented by the Figure 4 sequence
         was the same as that disclosed in Smith (1990) [Appendix B-211].

 (Id. at 24.)

         125.   Dr. Rin-Laures and Dr. Sintich further asserted that “[t]he Examiner erred by

 substituting an unsupported personal interpretation of the specification for the factual evidence in

 the Lyman Declaration regarding what the specification conveyed to the skilled artisan.” (Id.)

         126.   Dr. Rin-Laures and Dr. Sintich also argued that “Paragraph 16 [of the First

 Lyman Declaration] states that it would be clear to the skilled artisan that the Smith (1990)

 sequence is the same p75 TNFR referenced in the present specification and in Figure 4. This

 statement is supported by evidence showing an alignment of the Smith (1990) sequence with the

 Figure 4 sequence.” (Id. at 27-28.)




                                                   58
Case 2:19-cv-11755-CCC-MF Document 70 Filed 08/05/19 Page 59 of 83 PageID: 823




         127.      Dr. Rin-Laures and Dr. Sintich further argued “[t]he Lyman Declaration provides

 evidence that one of skill in the art, upon reading the specification in view of the knowledge in

 the art at the time of filing, would believe that the Appellants were in possession of the claimed

 invention at the time of filing.” (Id. at 29.)

         128.      Dr. Rin-Laures and Dr. Sintich urged “[t]he Board should find the Lyman

 Declaration in this case to be [] credible.” (Id.)

         129.      On May 26, 2009, Immunex submitted a Reply Brief through Dr. Rin-Laures and

 Dr. Sintich. The Reply Brief again relied on the First Lyman Declaration.

         130.      For example, the Reply Brief states:

         The Examiner has also committed legal error by insisting on his personal
         interpretation of what the specification conveys to the skilled artisan, in the face of
         contrary factual evidence provided in the Lyman Declaration. See In re Alton, 76
         F.3d 1168, 1174, 37 U.S.P.Q.2d 1578, 1582-83 (Fed. Cir. 1996). The Lyman
         Declaration [Appendix B-143] fully rebuts the Examiner’s unsupported
         interpretation of the specification.

 (Ex. 25 at 15.)

         131.      During oral argument for the appeal, held on November 2, 2010, Dr. Rin-Laures

 again relied on the First Lyman Declaration, representing to the Board that “the Examiner

 disregarded unrebutted, declaratory testimony from Dr. Lyman that one of skill in the art

 understood that the description conveyed using the entire extra-cellular domain or fragments.”

 (Ex. 26 at 3:15-17.)

         132.      Dr. Rin-Laures further represented during oral argument that “[w]e provided

 declaratory testimony from Dr. Lymon[sic] saying when you see the term soluble fragment the

 skilled artisan understands that to mean the extracellular domain of a receptor or fragment of that

 receptor.” (Id. at 6:5-8.)




                                                      59
Case 2:19-cv-11755-CCC-MF Document 70 Filed 08/05/19 Page 60 of 83 PageID: 824




          133.   The Board issued a Decision on Appeal on November 22, 2010. The Board held

 that the written description supported the pending claim scope. (Ex. 27.)

          134.   In its Decision, the Board noted Immunex had put forth the First Lyman

 Declaration “in support of the position that the complete gene sequence of the 75Kd TNF

 binding peptide was known in the art at the time of filing of the instant Specification.” (Id. at 6.)

          135.   In its Decision, the Board agreed with Immunex “that the record supports the fact

 that the art was aware of the entire gene sequence of the 75kD TNF binding peptide. Thus, when

 the written description is read in view of the state of the art, we find that the written description

 supports the pending claim scope.” (Id.)

          136.   At trial in Immunex Corp. v. Sandoz Inc., Civil Action No. 2:16-cv-01118-CCC-

 MF (D.N.J.), Plaintiffs repeatedly admitted that the Board relied on the First Lyman Declaration

 in withdrawing the written description rejection. (Ex. 21 at 93, 94, 95.)

          137.   The ’790 application subsequently issued as the ’182 patent on November 22,

 2011.

     Immunex Submitted the First Lyman Declaration and Another Declaration from Dr. Lyman
            Containing a False Statement During Prosecution of the ’791 Application

          138.   The ’790 and ’791 applications, as originally filed, shared a common

 specification. Notably, both the ’790 application and the ’791 application contained the same

 Figure 4 (which is the same Figure 4 referenced in Exhibit D of the First Lyman Declaration). 6

 The prosecution of the ’791 application was conducted mainly by Examiner Ronald Schwadron,

 who was not involved in the examination of the ’790 application.


 6
  After the ’791 application was allowed, applicants enlarged the font size used in Figure 4,
 which thereby increased the number of sheets Figure 4 spanned, from one sheet to four sheets.
 As a result, applicants updated the title of the Figure to Figure 4A-4D to account for the
 additional sheets.



                                                   60
Case 2:19-cv-11755-CCC-MF Document 70 Filed 08/05/19 Page 61 of 83 PageID: 825




           139.   On August 30, 2007, Immunex, through its counsel, William Merkel, submitted

 an Amendment and Response to Office Action Mailed March 12, 2007. (Ex. 28.)

           140.   In the August 30, 2007 response, Immunex attempted to amend the specification

 of the ’791 application to “incorporate[] by reference herein” the subject matter disclosed in

 Smith (1990). (Ex. 28 at 4.) In addition, Immunex added by amendment a new figure, Figure 5,

 which it described as the “[d]educed amino acid sequence (SEQ ID NO: 27) for a 75/65 kD

 TNF-BP cDNA clone described in Smith et al., Science 248, 1019-1023, (1990).” (Id.)

           141.   In addition, in its August 30, 2007 response, Immunex “note[d] that

 corresponding claims to the p75 TNFR fusion proteins are currently under prosecution in U.S.

 Patent Application No. 08/444,790 (denoted herein as ‘the ’790 Application’). The Examiner in

 the ’790 Application rejected these claims under 35 U.S.C. §§ 103 and 112, first paragraph.” (Id.

 at 19.)

           142.   Immunex submitted with the August 30, 2007 response “the two most recent

 Office Actions, mailed April 3, 2006 and February 23, 2007” from the prosecution of the ’790

 application. (Id.)

           143.   In addition, Immunex also submitted the First and Second Lyman Declarations

 with the August 30, 2007 response as described below:

           [C]omplete copies of Applicants responses in the '790 Application (Exhibits III
           and IV), mailed October 3, 2006 and August 2, 2007, respectively, with exhibits
           and accompanying declarations, including: (a) the Third Declaration of Dr.
           Werner Lesslauer Under 37 C.F.R. § 1.132 (Exhibit V), (b) the Declaration Under
           37 C.F.R. § 1.132 of Stewart Lyman, Ph.D. (Exhibit VI), and (c) the Second
           Declaration of Stewart Lyman, Ph.D. Under 37 C.F.R. § 1.132 (Exhibit VII). For
           completeness of the record, Applicants also submit herewith the Declaration [II]
           of Dr. Werner Lesslauer Under 37 C.F.R. § 1.132 (Exhibit VIII), originally filed
           in parent application U.S. Ser. No. 08/095,640. An Information Disclosure
           Statement containing a 1449 form listing the references referred to in these
           responses and declarations will be filed in the near future.




                                                  61
Case 2:19-cv-11755-CCC-MF Document 70 Filed 08/05/19 Page 62 of 83 PageID: 826




 (Id.)

         144.      The submission of the First Lyman Declaration included Exhibit D. Immunex

 requested “that the Examiner in the present application consider the evidence submitted in the

 ’790 Application in examining the present claims directed to polynucleotides encoding p75

 TNFR fusion proteins, vectors, host cells, and methods of using such polynucleotides to produce

 protein.” (Id.)

         145.      On June 8, 2010, the Examiner issued a non-final office action, rejecting the

 claims of the ’791 application as lacking adequate written description support, among other

 reasons. (Ex. 29.)

         146.      On September 8, 2010, Immunex, through its counsel, submitted an Amendment

 and Request for Reconsideration in Response to Non-Final Office Action. (Ex. 30.) With that

 response, Immunex’s counsel, Dr. Rin-Laures, submitted to the Patent Office another declaration

 from Dr. Lyman dated September 3, 2010 (“Third Lyman Declaration”). (Ex. 36.)

         147.      Paragraph 14 of the Third Lyman Declaration states Dr. Lyman “declare[s] that

 all statements made herein of my own knowledge are true, that all statements made on

 information and belief are believed to be true, and that these statements were made with the

 knowledge that willful false statements and the like so made are punishable by fine or

 imprisonment, or both (18 U.S.C. § 1001), and may jeopardize the validity of the application or

 any patent issuing thereon.” (Id. at ¶ 14.)

         148.      In the September 8, 2010 response, Immunex’s counsel, Dr. Rin-Laures, relied on

 the Third Lyman Declaration as “provid[ing] further evidence that the skilled artisan would have

 understood Applicants possessed and meant to incorporate the sequence of Smith (1990).” (Ex.

 30 at 18.)




                                                   62
Case 2:19-cv-11755-CCC-MF Document 70 Filed 08/05/19 Page 63 of 83 PageID: 827




         149.       The Third Lyman Declaration is similar to, but different than, the First Lyman

 Declaration. (Compare Ex. 36 with Ex. 19.)

         150.       Exhibit D from the First Lyman Declaration is presented in the Third Lyman

 Declaration as Exhibit B.

         151.       When Dr. Lyman characterized Exhibit B in the Third Lyman Declaration, Dr.

 Lyman stated:

         Since the amino acid sequence of Figure 4 is almost identical (almost 99%)
         identical to that of Smith (1990), it would be clear to one of skill in the art that the
         sequence of Figure 4 was a partial sequence of the same protein described in
         Smith (1990). Attached as Exhibit B is an alignment of the Figure 4 sequence
         with part of the Smith (1990) sequence of p75 TNFR to illustrate this point.

 (Ex. 36 at ¶ 9.)

         152.       This description in the Third Lyman Declaration of the comparison of sequences

 from Figure 4 and Smith (1990) differs from Dr. Lyman’s description of the same in the First

 Lyman Declaration, which states:

         Since the amino acid sequence of Figure 4 is almost identical (almost 99%
         identical) to that of Smith, it would be clear to one of skill in the art that the
         protein represented by the Figure 4 sequence was the same protein described in
         Smith. Attached as Exhibit D is an alignment of the Figure 4 sequence with the
         complete sequence of p75 TNFR to illustrate this point.

 (Ex. 19 at ⁋ 16.)

         153.       Specifically, in the Third Lyman Declaration, Dr. Lyman states Exhibit B is an

 alignment of the Figure 4 sequence with part of the Smith (1990) sequence whereas the First

 Lyman Declaration states the alignment uses the complete sequence from Smith (1990).

         154.       Dr. Lyman and the Immunex attorneys failed to bring to the Examiner’s attention

 this difference between the First and Third Lyman Declarations at the time the Third Lyman

 Declaration was submitted to the Patent Office on September 8, 2010, or anytime thereafter.




                                                    63
Case 2:19-cv-11755-CCC-MF Document 70 Filed 08/05/19 Page 64 of 83 PageID: 828




         155.    Despite acknowledging in the Third Lyman Declaration that the alignment

 presented in the attached Exhibit B utilized only part of the sequence from Smith (1990), Dr.

 Lyman nonetheless concludes in the Third Lyman Declaration: “[d]espite differences between

 the sequences disclosed in the application and those in the Smith (1990) article, the amino acid

 sequences are nearly 99% identical overall.” (Ex. 36 at ¶ 10.)

         156.    For the reasons discussed above in the context of the First Lyman Declaration,

 this statement is false.

         157.    Likewise for the reasons discussed above in the context of the First Lyman

 Declaration, Dr. Lyman’s repeat statement in paragraph 9 of the Third Lyman Declaration that

 “the amino acid sequence of Figure 4 is almost identical (almost 99%) identical to that of Smith

 (1990),” is false.

         158.    Though not stated in the First Lyman Declaration, the Third Lyman Declaration

 states: “[t]he application clearly identifies the reference publication and the application clearly

 conveys an intent to incorporate by reference the sequences in Smith (1990) of soluble or non-

 soluble TNF receptors.” (Id. at ¶ 13.)

         159.    In the September 8, 2010 response, Dr. Rin-Laures relied on paragraph 13 of the

 Third Lyman Declaration to argue “the application as filed clearly conveys an intent to

 incorporate the [Smith] material by reference.” (Ex. 30 at 19.)

         160.    Despite being submitted to the Patent Office during prosecution of the ’791

 application, the Third Lyman Declaration was not submitted to or raised with the Patent Office

 during prosecution of the co-pending ’790 application.

         161.    In particular, neither Immunex nor any of its prosecuting attorneys submitted or

 raised the Third Lyman Declaration during the appeal in the ’790 application, even though that




                                                  64
Case 2:19-cv-11755-CCC-MF Document 70 Filed 08/05/19 Page 65 of 83 PageID: 829




 appeal was pending as of September 2010 and oral argument was heard in November 2010, over

 two months after the Third Lyman Declaration was submitted to the Patent Office during

 prosecution of the ’791 application on September 8, 2010.

        162.    On October 15, 2010, the Examiner again issued another non-final office action,

 rejecting the pending claims of the ’791 application as lacking adequate written description

 support, among other reasons. (Ex. 31.)

        163.    On March 15, 2011, Immunex, through its counsel, submitted an Amendment and

 Request for Reconsideration in Response to Non-Final Office Action. In that response,

 Immunex’s counsel, Dr. Rin-Laures, cited the Board’s decision regarding the ’790 application,

 which referenced the First Lyman Declaration, to support an argument that the rejected claims of

 the ’791 application were non-obvious and supported by adequate written description.

 Specifically, Dr. Rin-Laures stated, “[t]he Board of Patent Appeals and Interferences in the ’790

 application concluded that the ‘written description supports the pending claim scope.’” (Ex. 32

 at 11.) Dr. Rin-Laures further argued that “the written description rejection should be

 withdrawn in view of the dispositive decision of the Board” in the ’790 application.” (Id. at 13.)

        164.    On June 24, 2011, the Examiner issued an office action in the ’791 application

 finally rejecting claims 233-237, 239-242 under “35 U.S.C. 112, first paragraph, as failing to

 comply with the written description requirement. The claim(s) contains subject matter which

 was not described in the specification in such a way as to reasonably convey to one skilled in the

 relevant art that the inventor(s), at the time the application was filed, had possession of the

 claimed invention.” (Ex. 33 at 4.)

        165.    On November 23, 2011, Immunex, through its counsel, Dr. Rin-Laures, submitted

 an Amendment and Response to the final rejection in the ’791 application. With regard to the




                                                  65
Case 2:19-cv-11755-CCC-MF Document 70 Filed 08/05/19 Page 66 of 83 PageID: 830




 written description rejection, Immunex again relied on the Board’s decision in the ’790

 application, stating, “[o]ther rejections under 35 U.S.C. § 112, first paragraph, were withdrawn in

 view of the Board’s decision in application no. 08/444,790, now U.S. Patent No. 8,063,182.”

 (Ex. 34 at 5.)

        166.      On February 15, 2012, the claims of the ’791 application were allowed. (Ex. 35.)

        167.      Tainted by the same deceptive conduct that permitted the ’790 application to

 issue, and the additional false statements contained in the Third Lyman Declaration, the ’791

 application subsequently issued as the ’522 patent on April 24, 2012.

                   Basis for Inequitable Conduct: Submitting False Declarations

        168.      The ’182 and ’522 patents are unenforceable because Immunex, one or more of

 Immunex’s patent prosecution counsel, including Dr. Rin-Laures and Dr. Sintich, and

 Immunex’s declarant, Dr. Stewart Lyman, breached their duties of candor and good faith to the

 Patent Office during prosecution of the ’182 and ’522 patents by submitting false statements in

 sworn declarations, thereby committing inequitable conduct. In order to secure allowance of the

 ’182 and ’522 patents and additional patent protection for ENBREL®, Dr. Rin-Laures, Dr.

 Sintich, and Dr. Lyman knowingly and willfully made and/or relied upon false statements that

 are misleading, misrepresented material facts and/or omitted material facts.

        (1)       What Are The False Statements

        169.      Samsung Bioepis incorporates each of the preceding paragraphs in its Sixth

 Defense as if fully set forth herein.

        170.      The submission of knowingly false and misleading statements, like those

 contained in the First and Third Lyman Declarations, is, on its own, inherently material to the

 patent prosecution process and constitutes egregious misconduct.




                                                  66
Case 2:19-cv-11755-CCC-MF Document 70 Filed 08/05/19 Page 67 of 83 PageID: 831




        171.    One or more people, including Dr. Rin-Laures, Dr. Sintich, and Dr. Lyman, made

 false statements that were misleading, misrepresented material facts, and/or omitted material

 facts to the Examiner and Board during prosecution of the ’182 and ’522 patents. These false

 statements involved the nature of the protein sequence disclosed in Figure 4 of the ’790

 application and conclusions as to what a person of ordinary skill in the art would have drawn

 from the specification.

        172.    As set forth above, Dr. Lyman testified in the First Lyman Declaration as follows:

        Since the amino acid sequence of Figure 4 is almost identical (almost 99%
        identical) to that of Smith, it would be clear to one of skill in the art that the
        protein represented by the Figure 4 sequence was the same protein described in
        Smith. Attached as Exhibit D is an alignment of the Figure 4 sequence with the
        complete sequence of p75 TNFR to illustrate this point.

 (Ex. 19 at ⁋ 16.)

        173.    As also set forth above, Dr. Lyman testified in the Third Lyman Declaration that:

 “[d]espite differences between the sequences disclosed in the application and those in the Smith

 (1990) article, the amino acid sequences are nearly 99% identical overall.” (Ex. 36 at ¶ 10; see

 also id. at ¶ 9 (“Since the amino acid sequence of Figure 4 is almost identical (almost 99%

 identical) to that of Smith (1990)…”.))

        174.    These statements from the First Lyman Declaration and Third Lyman Declaration

 are demonstrably false statements.

        175.    The first sentence of the First Lyman Declaration [“Since the amino acid

 sequence of Figure 4 is almost identical (almost 99% identical) to that of Smith, it would be clear

 to one of skill in the art that the protein represented by the Figure 4 sequence was the same

 protein described in Smith”] and the statements in the Third Lyman Declaration [“[d]espite

 differences between the sequences disclosed in the application and those in the Smith (1990)




                                                 67
Case 2:19-cv-11755-CCC-MF Document 70 Filed 08/05/19 Page 68 of 83 PageID: 832




 article, the amino acid sequences are nearly 99% identical overall” and “the amino acid sequence

 of Figure 4 is almost identical (almost 99% identical) to that of Smith (1990)”] are false because

 in fact the sequences of Figure 4 and that of Smith (1990) are not almost (or nearly) 99%

 identical. Dr. Capon testified there is an “over 20 percent difference” in the sequence of Smith

 and the sequence of Figure 4. (Ex. 21 at 106:3-6.) Dr. Lyman’s statements in the First and Third

 Lyman Declarations regarding a 99% identity between the sequences disregard the fact that the

 complete sequence of Smith (1990) was not used in the calculation of sequence identity, and

 instead only the overlapping regions between the Figure 4 and Smith (1990) sequences was used.

        176.    The second sentence of paragraph 16 of the First Lyman Declaration is false

 because, as discussed above, Exhibit D is not an alignment of the Figure 4 sequence with the

 complete sequence of p75 TNFR—rather, only a subset of the complete sequence of p75 TNFR

 is used in Exhibit D. By Dr. Lyman’s own admission in the Third Lyman Declaration—which

 was never brought to the attention of the Patent Office during prosecution of the ’790

 application, the complete sequence of p75 TNFR was not used in the alignment set forth in

 Exhibit D to the First Lyman Declaration and Exhibit B of the Third Lyman Declaration. (Ex.

 36 at ¶ 9.) Furthermore, Dr. Capon testified that Exhibit D of the First Lyman Declaration does

 not contain “the complete sequence” from Smith (1990). (Ex. 21 at 105:18-106:2.) In addition,

 Dr. Lyman’s statement is misleading because it conveys the wrong impression of what one of

 skill in the art would have understood regarding the comparison between the sequence of Figure

 4 and the complete sequence from Smith (1990).

        177.     Paragraph 20 of the First Lyman Declaration also contains a false and

 misleading statement. Paragraph 20 states, “I would interpret this paragraph to mean that the

 Smith sequence was contemplated by the inventors because the Smith (1990) article is




                                                 68
Case 2:19-cv-11755-CCC-MF Document 70 Filed 08/05/19 Page 69 of 83 PageID: 833




 specifically cited.” (Ex. 19 at ⁋ 20.) Similarly, paragraph 13 of the Third Lyman Declaration

 states “the application clearly conveys an intent to incorporate by reference the sequences in

 Smith (1990) of soluble or non-soluble TNF receptors.” (Ex. 36 at ¶ 13.) However, Dr. Lyman

 testified in 2018 “that the reference to Smith 1990 in the specification does not direct a POSA to

 ‘[u]se Smith to complete the sequence of Figure 4.’” Defendants’ Post-Trial Brief at 29-30,

 Immunex Corp. v. Sandoz Inc., Civil Action No. 2:16-cv-01118-CCC-MF (ECF No. 646, Oct.

 23, 2018) (D.N.J.) Thus, by Dr. Lyman’s own admission, paragraph 20 of the First Lyman

 Declaration and paragraph 13 of the Third Lyman Declaration contain a false statement.

        178.    On information and belief, the failure of Dr. Rin-Laures, Dr. Sintich, Dr. Lyman,

 and Immunex to disclose accurate and truthful information to the Patent Office regarding the

 nature of the protein sequence disclosed in Figure 4 of the ’790 and ’791 applications and

 conclusions as to what a person of ordinary skill in the art would have drawn from the

 specification was both knowing and willful, and was specifically intended to induce the Patent

 Office to issue patent claims it would not otherwise have issued.

        (2)     Who Made the False Statements

        179.    Samsung Bioepis incorporates each of the preceding paragraphs in its Sixth

 Defense as if fully set forth herein.

        180.    As shown above, the false statements were made by Immunex’s declarant, and

 relied on by its patent prosecution counsel, Dr. Rin-Laures and Dr. Sintich. In particular, Dr.

 Lyman made false statements regarding the nature of the protein sequence disclosed in Figure 4

 of the ’790 application and conclusions as to what a person of ordinary skill in the art would

 have drawn from the specification.




                                                 69
Case 2:19-cv-11755-CCC-MF Document 70 Filed 08/05/19 Page 70 of 83 PageID: 834




        181.      At the time the false statements were made, Dr. Lyman knew of and

 acknowledged his duty of candor to the Patent Office. Indeed, in both the First Lyman

 Declaration and the Third Lyman Declaration he stated, “I further declare that all statements

 made herein of my own knowledge are true, that all statements made on information and belief

 are believed to be true, and that these statements were made with the knowledge that willful false

 statements and the like so made are punishable by fine or imprisonment, or both (18 U.S.C. §

 1001), and may jeopardize the validity of the application or any patent issuing thereon.” (Ex. 19

 at ⁋ 25; Ex. 36 at ¶ 14.)

        182.      By failing to sufficiently investigate the factual bases of the opinions and

 conclusions set forth in his declarations, and the evidence submitted with the declarations, which

 on information and belief was drafted for him by the Immunex’s attorneys, and failing to correct

 the misstatements bearing his signature, Dr. Lyman committed inequitable conduct before the

 Patent Office.

        183.      Likewise, as described above, on information and belief, as experienced patent

 counsel, Dr. Rin-Laures and Dr. Sintich knew they owed duties of candor and good faith to the

 Patent Office. As such, each had the responsibility during the prosecution of the ’182 and ’522

 patents to ensure that the Patent Office was apprised of all material information and had not been

 misled. By submitting and relying on a declaration with false statements regarding the

 similarities between the sequence of Figure 4 in the ’790 application and the Smith (1990)

 protein sequence, and the contents of Exhibit D of the First Lyman Declaration, these attorneys

 knowingly and intentionally facilitated the submission of false and misleading statements to the

 Patent Office.




                                                   70
Case 2:19-cv-11755-CCC-MF Document 70 Filed 08/05/19 Page 71 of 83 PageID: 835




        184.    In addition, Dr. Rin-Laures and Dr. Sintich further breached their duties of candor

 by (1) failing to disclose to the Examiner of the ’791 application the change that was made in the

 Third Lyman Declaration regarding the characterization of the sequence alignment, and (2) by

 failing to submit the Third Lyman Declaration during prosecution of the ’790 application and

 disclosing to the Examiner and Board the aforementioned change. On information and belief,

 they did so with the specific intent to deceive the Patent Office so that the claims of the ’790 and

 ’791 applications would be allowed.

        185.    As experienced patent counsel working on behalf of a sophisticated company, Dr.

 Rin-Laures and Dr. Sintich (who held either M.D.s or Ph.D.s in relevant fields) were well-versed

 in the subject matter of these claims, and would have and should have known that false and

 misleading nature of the statements within the First Lyman Declaration and Third Lyman

 Declaration identified herein. In fact, in its Amendment and Request for Reconsideration In

 Response to Non-Final Office Action on September 8, 2010, Dr. Rin-Laures stated Figure 4 was

 “a mostly complete p75 TNFR cDNA sequence (Figure 4) encoding 392 amino acids of the total

 461 amino acids of p75 TNFR.” (Ex. 30 at 11.)

        186.    Roche, as the purported Patent Owner, also owed a duty of candor and good faith

 to the Patent Office during prosecution of the ’790 and ’791 applications, as it has admitted.

        187.    At the time Roche was directing prosecution of the ’182 and ’522 patent

 application, Roche appeared to appropriately characterize comparisons between given amino

 acid sequences. For example, in the Remarks made on February 28, 1997 in the ’790

 application, Roche stated, “Figure 2a-2b of Smith [U.S. Patent No. 5,395,760] and Figure 4 of

 the subject [’790] application (a 75 kD protein) depict almost the same amino acid sequence

 between amino acid numbers 49-439 and 1-392, respectively.” (Ex. 2 at 6 (emphasis added).)




                                                  71
Case 2:19-cv-11755-CCC-MF Document 70 Filed 08/05/19 Page 72 of 83 PageID: 836




 Specifically, Roche identified the particular portions of the sequences being compared and

 characterized the comparison as “almost the same” only with respect to the enumerated amino

 acids.

           188.   On information and belief, the false statements made by Dr. Lyman on behalf of

 Immunex and propagated by Drs. Rin-Laures and Sintich were intentional and made for the

 purposes of deceiving the Patent Office to gain allowance of the claims.

           (3)    When Were the False Statements Made

           189.   Samsung Bioepis incorporates each of the preceding paragraphs in its Sixth

 Defense as if fully set forth herein.

           190.   The false statements were made during prosecution of the ’182 and ’522 patents,

 beginning with the filing of the First Lyman Declaration. In particular, the false statements were

 made or relied upon during the prosecution of the ’790 application leading to the ’182 patent at

 the following exemplary times and places:

           •      August 6, 2007, Amendment Under 37 CFR § 1.116 And Request for

                  Reconsideration (Ex. 18.)

           •      February 28, 2008, Appeal Brief (Ex. 24.)

           •      May 26, 2009, Reply Brief (Ex. 25.)

           •      November 2, 2010, Oral Argument Transcript (Ex. 26.)

           •      November 22, 2010, Decision on Appeal (Ex. 27.)

           191.   The First Lyman Declaration was submitted and relied upon during prosecution of

 the ’791 application leading to the ’522 patent, including at the following exemplary times and

 places:

           •      August 30, 2007, Amendment and Response to Office Action (Ex. 28.)



                                                 72
Case 2:19-cv-11755-CCC-MF Document 70 Filed 08/05/19 Page 73 of 83 PageID: 837




        •       March 15, 2011, Amendment and Request for Reconsideration in Response to

                Non-Final Office Action (Ex. 32.)

        •       November 23, 2011, Amendment and Response (Ex. 34.)

        192.    In addition, the Third Lyman Declaration, which also contained a false statement,

 was submitted on September 8, 2010 and relied upon during the prosecution of the ’791

 application. (Ex. 36.) The Third Lyman Declaration was never submitted or raised during the

 co-pending prosecution of the ‘790 application.

        (4)     Claims and Limitations to Which the Misrepresentations Apply

        193.    The false statements regarding the nature of the protein sequence disclosed in

 Figure 4 and the conclusions as to what a person of ordinary skill in the art would have drawn

 from the specification affect every claim of the ’182 and ’522 patents. Additionally, identified

 instances of inequitable conduct committed with respect to any independent claim infect and

 taint any claims dependent thereto, including all related patent family members and later patent

 family members.

        194.    The submission of knowingly false and misleading statements, like those

 contained in the First and Third Lyman Declarations, is, on its own, inherently material and

 constitutes egregious misconduct.

        195.    On information and belief, if Immunex, Dr. Rin-Laures, Dr. Sintich, Dr. Lyman

 and the other individuals and attorneys associated with the prosecution of the ’182 and ’522

 patents had not misrepresented the nature of the protein sequence disclosed in Figure 4 and the

 conclusions as to what a person of ordinary skill in the art would have drawn from the

 specification, the Patent Office would not have issued either the ’182 or the ’522 patents.




                                                   73
Case 2:19-cv-11755-CCC-MF Document 70 Filed 08/05/19 Page 74 of 83 PageID: 838




        (5)     Where the False Statements Were Made

        196.    Samsung Bioepis incorporates each of the preceding paragraphs in its Sixth

 Defense as if fully set forth herein.

        197.    False statements were made in the First Lyman Declaration, which was submitted

 and relied upon during the prosecution of the ’182 and ’522 patents. As discussed above,

 applicants relied on the representations in the First Lyman Declaration throughout the

 prosecution of the ’182 and ’522 patents, including on appeal.

        198.    The Third Lyman Declaration also contained a false statement, which was relied

 upon during the prosecution of the ’522 patent.

        (6)     How the False Statements Were Used by the Examiner

        199.    Samsung Bioepis incorporates each of the preceding paragraphs in its Sixth

 Defense as if fully set forth herein.

        200.    The submission of knowingly false and misleading statements, like those

 contained in the First and Third Lyman Declarations, is, on its own, inherently material to the

 patent prosecution process.

        201.    In addition, as discussed above, the Board, and the Examiner following the

 Board’s decision, relied on Immunex’s arguments and assertions regarding the statements in the

 First Lyman Declaration. On information and belief, the Examiner of the ’182 and ’522 patent

 applications, and the Board, would have discounted the First Lyman Declaration had they known

 that Dr. Lyman’s characterizations regarding Figure 4 and Exhibit D were false. Notably, the

 Third Lyman Declaration was not submitted during the prosecution of the ’790 application,

 including to the Board on appeal. Thus, had the material information identified above been

 properly presented, not mischaracterized as showing the applicants were in possession of the full




                                                   74
Case 2:19-cv-11755-CCC-MF Document 70 Filed 08/05/19 Page 75 of 83 PageID: 839




 sequence p75 TNFR, the Board would have rejected the claims at least on account of lack of

 written description support.

         202.    This would have resulted in the rejection of the claims in the ’790 and ’791

 patent applications.

         (7)     Why the False Statements Are Material and Not Cumulative

         203.    Samsung Bioepis incorporates each of the preceding paragraphs in its Sixth

 Defense as if fully set forth herein.

         204.    The submission of knowingly false and misleading statements, like those

 contained in the First and Third Lyman Declarations, is, on its own, inherently material and

 constitutes egregious misconduct.

         205.    In addition, the statements in the First Lyman Declaration and Immunex’s

 remarks relying on the First Lyman Declaration regarding the nature of the protein sequence

 disclosed in Figure 4 and the conclusions as to what a person of ordinary skill in the art would

 have drawn from the specification are material because they were made in direct response to the

 Examiner’s rejections under 35 U.S.C. § 112 for lack of written description. Dr. Lyman’s false

 presentation of the data contained in the ’790 application and his declaration (and in particular

 Exhibit D), and Immunex’s reliance on it during prosecution, created a false impression that the

 specification adequately described the full sequence of the p75 TNFR and its use in a fusion

 protein. Specifically, the foregoing information is material because it establishes that the

 specification of the ’182 and ’522 patents did not adequately describe—and thus the inventors

 did not possess—the full-length sequence of p75 TNFR and soluble TNF-binding fragments

 thereof as of the effective filing date of the applications.




                                                   75
Case 2:19-cv-11755-CCC-MF Document 70 Filed 08/05/19 Page 76 of 83 PageID: 840




        206.    As discussed above, Immunex repeatedly relied upon the false statements from

 the First Lyman Declaration in its appeal briefs, referencing the First Lyman Declaration more

 than 25 times. Moreover, during oral argument before the Board, Dr. Rin-Laures advanced the

 same false statements by invoking Dr. Lyman’s declaration.

        207.    The Board cited and relied upon the First Lyman Declaration in evaluating written

 description and reversing the Examiner’s written description rejection. But for Dr. Lyman’s

 false declaration prepared by Immunex’s counsel and proffered by Immunex’s counsel during

 oral argument, the Board would not have allowed the patent claims. These statements were thus

 material to the Board’s decision.

        208.    The information misrepresented in the First Lyman Declaration is not cumulative

 because the Examiner of the ’790 application and Board were never presented with the correct

 facts showing the true identity and differences between the full-length sequence of p75 TNFR

 and the protein sequence disclosed in Figure 4 of the specification. Nor was the Board aware

 that Immunex’s attorneys drafted the First Lyman Declaration, and that Dr. Lyman admitted, by

 choosing to use different language in the Third Lyman Declaration, that his characterization of

 the sequence alignment in the First Lyman Declaration, at paragraph 16, was incorrect because

 the alignment used only a part of the sequence of Smith and not the complete sequence of Smith

        209.    Because Immunex, through its attorneys, Dr. Rin-Laures and Dr. Sintich,

 mischaracterized the information that was provided to the Examiner through Dr. Lyman’s

 declarations, the Patent Office did not have an opportunity to consider the true facts.

        210.    This inequitable conduct on the part of Dr. Lyman, Dr. Rin-Laures and Dr.

 Sintich, renders the ’182 and ’522 patents unenforceable.




                                                  76
Case 2:19-cv-11755-CCC-MF Document 70 Filed 08/05/19 Page 77 of 83 PageID: 841




            (8)    Why the Facts Establish A Specific Intent To Deceive As the Single Most
                   Reasonable Inference

            211.   Samsung Bioepis incorporates each of the preceding paragraphs in its Sixth

 Defense as if fully set forth herein.

            212.   Immunex was motivated to advance false statements during the prosecution of the

 ’790 and ’791 applications to secure their allowance and to use the resulting patents to protect

 their billion-dollar drug ENBREL® from biosimilar competition and to preserve its price.

            213.   In 2002, Amgen completed its acquisition of Immunex, acquiring all rights to

 ENBREL®. Amgen recognized the value of patents covering its products. Amgen’s 2002 10-K

 states, “[p]atents are very important to the Company in establishing proprietary rights to the

 products it has developed or licensed,” which at the time included ENBREL®. (Ex. 4 at 19.)

            214.   By 2006, federal legislation was proposed to facilitate an abbreviated pathway for

 the approval of biosimilar drugs.

            215.   By 2007, annual sales of ENBREL® in the United States exceeded $3 billion

 dollars.

            216.   On information and belief, Immunex and its prosecuting attorneys were aware of

 that legislation at the time the First Lyman Declaration was being drafted and was submitted

 during prosecution of the ’790 application.

            217.   By 2009, the Biologics Price Competition and Innovation Act (“BPCIA”), which

 provides such an abbreviated pathway to market for biosimilar drugs, was enacted.

            218.   On information and belief, Immunex and its prosecuting attorneys were aware of

 the BPCIA by the date of the November 2010 oral argument for Immunex’s appeal during

 prosecution of the ’790 application.




                                                   77
Case 2:19-cv-11755-CCC-MF Document 70 Filed 08/05/19 Page 78 of 83 PageID: 842




        219.    In light of the pending legislative efforts to facilitate biosimilar drug approval and

 the enactment of that legislation, which overlapped in time with the prosecution of the ’790 and

 ’791 applications, and understanding that the original patents covering ENBREL®, namely the

 ’760 and ’690 patents, were set to expire in 2012 and 2014, respectively, Immunex was highly

 motivated to secure additional patent protection for ENBREL® to stave off biosimilar

 competition.

        220.    As discussed above, Immunex achieved its goal of obtaining additional patent

 protection by submitting false statements to the Patent Office in August of 2007 by means of the

 First Lyman Declaration. Immunex then demonstrated a repeated pattern of advancing the false

 statements contained within the First Lyman Declaration (through at least its prosecuting

 attorneys) to the Board to obtain approval of the pending claims. Specifically, Dr. Lyman, Dr.

 Rin-Laures, and Dr. Sintich, each of whom was involved in either preparing or executing the

 declaration, submitting it to the Patent Office during prosecution of both the ’790 and ’791

 applications, and/or making arguments based on it, engaged in affirmative egregious misconduct.

        221.    The misconduct before the Patent Office continued when Dr. Rin-Laures

 submitted the Third Lyman Declaration during the prosecution of the ’791 application, which

 again contained a false statement about the percent identity between the Figure 4 and Smith

 sequences. Further misconduct includes the failure to draw to the Examiner’s attention the

 change to Dr. Lyman’s representations between his First and Third Declarations regarding his

 characterization of the comparison of Figure 4 with Smith (1990). Moreover, additional

 misconduct arises from the fact that neither Immunex nor its attorneys submitted the Third

 Lyman Declaration to the Patent Office during prosecution of the co-pending ’790 application or




                                                  78
Case 2:19-cv-11755-CCC-MF Document 70 Filed 08/05/19 Page 79 of 83 PageID: 843




 otherwise alerted it that Dr. Lyman’s characterization of the comparison of Figure 4 with Smith

 (1990) in the First Lyman Declaration was incorrect.

        222.    Deceptive intent is the single most reasonable inference to be drawn in light of the

 foregoing repeated behavior of misconduct and surrounding circumstances. Stated differently,

 Dr. Lyman’s false statements and Immunex’s conduct of repeatedly relying on Dr. Lyman’s false

 statements during prosecution demonstrates that the only plausible reason such

 misrepresentations were made was to deceive the Patent Office. This demonstrates specific

 intent to deceive.

        223.    Because Immunex obtained the ’182 and ’522 patents by knowingly and willfully

 misrepresenting material facts to the Patent Office, and thereby committed inequitable conduct,

 the’182 and ’522 patents are unenforceable.

                                     Other Defenses Reserved

        224.    Samsung Bioepis reserves the right to amend its Answer to include other

 Defenses.

                            RESPONSE TO PRAYER FOR RELIEF

        Samsung Bioepis denies that Plaintiffs are entitled to any of the relief set forth in their

 “Prayer for Relief” or to any relief whatsoever.

        Samsung Bioepis respectfully requests that this Court enter the following relief:

        a.      That an Order be entered dismissing Plaintiffs’ complaint with prejudice and

                entering judgment in favor of Samsung Bioepis;

        b.      That an Order be entered that the manufacture, use, offer for sale, sale, and/or

                importation of the product that is the subject of Biologics License Application No.

                761066 before expiration of the ’225, ’605, ’631, ’182, and ’522 patents does not




                                                    79
Case 2:19-cv-11755-CCC-MF Document 70 Filed 08/05/19 Page 80 of 83 PageID: 844




            and will not infringe any valid and enforceable claim the ’225, ’605, ’631, ’182,

            and ’522 patents;

      c.    That a declaration be issued under 28 U.S.C. § 2201 or 2202 that the manufacture,

            use, offer for sale, sale, and/or importation of the product that is the subject of

            Biologics License Application No. 761066 before expiration of the ’225, ’605,

            ’631, ’182, and ’522 patents does not and will not infringe any valid and

            enforceable claim the ’225, ’605, ’631, ’182, and ’522 patents;

      d.    That an Order be entered adjudging and decreeing that the claims of the ’225,

            ’605, ’631, ’182, and ’522 patents are invalid;

      e.    That a declaration be issued under 28 U.S.C. § 2201 or 2202 that the claims of the

            ’225, ’605, ’631, ’182, and ’522 patents are invalid;

      f.    That an Order be entered adjudging and decreeing that the ’182 and ’522 patents

            are void and/or unenforceable;

      g.    That a declaration be issued under 28 U.S.C. § 2201 or 2202 that the claims of the

            ’225, ’605, ’631, ’182, and ’522 patents are void and/or unenforceable;

      h.     That a declaration be issued under 28 U.S.C. § 2201 or 2202 that Samsung

            Bioepis has not failed to comply with any of the provisions of the Biologics Price

            Competition and Innovation Act (“BPICA”), including § 262(l)(8)(A).

      i.    That this case be adjudged and decreed an exceptional case under 35 U.S.C. §

            285, and award Samsung Bioepis its attorneys’ fees and costs;

      j.    That the Court award all other and further relief as it deems just and proper.




                                              80
Case 2:19-cv-11755-CCC-MF Document 70 Filed 08/05/19 Page 81 of 83 PageID: 845




 Dated: August 5, 2019



                                       By: s/ William C. Baton
                                           William C. Baton
                                           Sarah A. Sullivan
                                           SAUL EWING ARNSTEIN & LEHR LLP
                                           One Riverfront Plaza
                                           1037 Raymond Blvd., Suite 1520
                                           Newark, NJ 07102-5426
                                           (973) 286-6700
                                           wbaton@saul.com
                                           Sarah.Sullivan@saul.com

                                           OF COUNSEL:

                                           John C. Adkisson
                                           Elizabeth M. Flanagan
                                           FISH & RICHARDSON P.C.
                                           3200 RBC Plaza
                                           60 South Sixth Street
                                           Minneapolis, MN 55402
                                           (612) 335-5070
                                           adkisson@fr.com
                                           betsy.flanagan@fr.com

                                           Jonathan E. Singer
                                           FISH & RICHARDSON P.C.
                                           12390 El Camino Real
                                           San Diego, CA 92130
                                           Telephone: 858-678-5070
                                           Facsimile: 858-678-5099
                                           singer@fr.com

                                           Attorneys for Defendant
                                           Samsung Bioepis Co., Ltd.




                                      81
Case 2:19-cv-11755-CCC-MF Document 70 Filed 08/05/19 Page 82 of 83 PageID: 846




                                    RULE 11.2 CERTIFICATION

         United States Patent Nos. 8,063,182 (“the ’182 Patent”), 8,163,522 (“the ’522 Patent”),

 7,915,225 (“the ’225 Patent”), 8,119,605 (“the ’605 Patent”), and 8,722,631 (“the ’631 Patent”)

 are the subject of the pending action in this judicial district Immunex Corp. v. Sandoz Inc., Civil

 Action No. 2:16-cv-01118-CCC-MF.

         I hereby certify that, to the best of my knowledge, the matter in controversy is not the

 subject of any other pending or anticipated litigation in any court or arbitration proceeding, nor

 are there any non-parties known to Samsung Bioepis that should be joined to this action. In

 addition, I recognize a continuing obligation during the course of this litigation to file and to

 serve on all other parties and with the Court an amended certification if there is a change in the

 facts stated in this original certification.




                                                  82
Case 2:19-cv-11755-CCC-MF Document 70 Filed 08/05/19 Page 83 of 83 PageID: 847




 Dated: August 5, 2019



                                       By: s/ William C. Baton
                                           William C. Baton
                                           Sarah A. Sullivan
                                           SAUL EWING ARNSTEIN & LEHR LLP
                                           One Riverfront Plaza
                                           1037 Raymond Blvd., Suite 1520
                                           Newark, NJ 07102-5426
                                           (973) 286-6700
                                           wbaton@saul.com
                                           Sarah.Sullivan@saul.com

                                           OF COUNSEL:

                                           John C. Adkisson
                                           Elizabeth M. Flanagan
                                           FISH & RICHARDSON P.C.
                                           3200 RBC Plaza
                                           60 South Sixth Street
                                           Minneapolis, MN 55402
                                           (612) 335-5070
                                           adkisson@fr.com
                                           betsy.flanagan@fr.com

                                           Jonathan E. Singer
                                           FISH & RICHARDSON P.C.
                                           12390 El Camino Real
                                           San Diego, CA 92130
                                           Telephone: 858-678-5070
                                           Facsimile: 858-678-5099
                                           singer@fr.com

                                            Attorneys for Defendant
                                           Samsung Bioepis Co., Ltd.




                                      83
